Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 18, 2011
(the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Oxford”), as collateral agent (in such capacity, the “Collateral
Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto
from time to time including Oxford in its capacity as a Lender, SILICON VALLEY
BANK, a California corporation with an office located at 3003 Tasman Drive,
Santa Clara, California 95054 (“SVB”) and HORIZON TECHNOLOGY FINANCE
CORPORATION, a Delaware corporation with an office located at 312 Farmington
Avenue, Farmington, Connecticut 06032 (“HRZN;” together with Oxford and SVB,
each a “Lender” and collectively, the “Lenders”), and SUNESIS PHARMACEUTICALS,
INC., a Delaware corporation with offices located at 395 Oyster Point Boulevard,
Suite 400, South San Francisco, California 94080 (“Borrower”), provides the
terms on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders. The parties agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

1.1 Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 14. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.

 

2. LOANS AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

2.2 Term Loans.

(a) Availability. (i) Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate amount up to Ten Million Dollars ($10,000,000)
according to each Lender’s Term A Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term A Loan”,
and collectively as the “Term A Loans”). After repayment, no Term A Loan may be
re-borrowed.

(ii) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans to
Borrower in an aggregate amount up to Fifteen Million Dollars ($15,000,000)
according to each Lender’s Term B Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term B Loan”,
and collectively as the “Term B Loans”; each Term A Loan or Term B Loan is
hereinafter referred to singly as a “Term Loan” and the Term A Loans and the
Term B Loans are hereinafter referred to collectively as the “Term Loans”).
After repayment, no Term B Loan may be re-borrowed.

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal and interest, in arrears, to each Lender, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon: (1) the amount of such Lender’s Term Loans, (2) the effective rate of
interest, as determined in Section 2.3(a), and (3) a repayment schedule equal to
thirty-two (32) months. All unpaid principal and accrued and unpaid interest
with respect to the Term Loans is due and payable in full on the Maturity Date.
The Term Loans may only be prepaid in accordance with Sections 2.2(c) and
2.2(d).



--------------------------------------------------------------------------------

(c) Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued but unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other sums, that shall have
become due and payable, including Lenders’ Expenses and interest at the Default
Rate with respect to any past due amounts. Notwithstanding (but without
duplication with) the foregoing, on the Maturity Date, if the Final Payment had
not previously been paid in full in connection with the prepayment of the Term
Loans in full, Borrower shall pay to Collateral Agent, for payment to each
Lender in accordance with its respective Pro Rata Share, the Final Payment in
respect of the Term Loan(s).

(d) Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all or any permitted part (as described below) of the Term Loans advanced by the
Lenders under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans (or any permitted
portion thereof) at least thirty (30) days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) all outstanding principal of the Term Loans being prepaid plus accrued but
unpaid interest thereon through the prepayment date, (B) the accrued portion of
the Final Payment with respect to any amounts prepaid, (C) the Prepayment Fee,
plus (D) all other sums, that shall have become due and payable but have not
been paid, including Lenders’ Expenses, if any, and interest at the Default Rate
with respect to any past due amounts. Any partial prepayment shall be in minimum
increments of Two Million Five Hundred Thousand Dollars ($2,500,000); Borrower
shall make no more than two (2) partial prepayments during the term of this
Agreement; and Lenders shall apply the proceeds of any prepayment in any order
and manner as Lenders determine, in their sole discretion.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a fixed per annum rate (which rate
shall be fixed for the duration of the applicable Term Loan) equal to (x) eight
and ninety-five hundredths percent (8.95%) with respect to the Term A Loans; and
(y) the Basic Rate, with respect to the Term B Loans, determined by Collateral
Agent on the Funding Date of the Term B Loans; in each case, which interest
shall be payable monthly in arrears in accordance with Sections 2.2(b) and
2.3(e). Interest shall accrue on each Term Loan commencing on, and including,
the day on which the Term Loan is made, and shall accrue on a Term Loan, or any
portion thereof, for the day on which the Term Loan or such portion is paid.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Collateral Agent.

(c) 360-Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year consisting of twelve (12) months of thirty (30) days.

(d) Debit of Accounts. Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower, including the Designated Deposit
Account, for principal and interest payments or any other amounts Borrower owes
the Lenders under the Loan Documents when due. These debits (or ACH activity)
shall not constitute a set-off.

(e) Payments. Except as otherwise expressly provided herein, all loan payments
by Borrower hereunder shall be made to the respective Lender to which such
payments are owed, at such Lender’s office in immediately available funds on the
date specified herein. Unless otherwise provided, interest is payable monthly on
the Payment Date of each month. Payments of principal and/or interest received
after 2:00 p.m. Eastern time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,

 

2



--------------------------------------------------------------------------------

and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

2.4 Secured Promissory Notes. The Term Loans shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth herein. Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of each Term Loan set forth on such Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Lender’s Secured Promissory Note Record shall not limit or
otherwise affect the obligations of Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due. Upon receipt of an affidavit of an officer of a Lender
as to the loss, theft, destruction, or mutilation of its Secured Promissory
Note, Borrower shall issue, in lieu thereof, a replacement Secured Promissory
Note in the same principal amount thereof and of like tenor.

2.5 Fees. Borrower shall pay to the Lenders:

(a) Facility Fee. A fully earned, non-refundable facility fee of Two Hundred
Fifty Thousand Dollars ($250,000) to be shared between the Lenders pursuant to
their respective Commitment Percentages payable on the Effective Date (receipt
of Forty Thousand Dollars ($40,000) of which Collateral Agent hereby
acknowledges);

(b) Final Payment. The Final Payment, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

(c) Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares; and

(d) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.

2.6 Withholding. Payments received by Lenders from Borrower hereunder will be
made free and clear of any withholding taxes. Specifically, however, if at any
time any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any such withholding or deduction from any
such payment or other sum payable hereunder to Lenders, Borrower hereby
covenants and agrees that the amount due from Borrower with respect to such
payment or other sum payable hereunder will be increased to the extent necessary
to ensure that, after the making of such required withholding or deduction, each
Lender receives a net sum equal to the sum which it would have received had no
withholding or deduction been required and Borrower shall pay the full amount
withheld or deducted to the relevant Governmental Authority. Borrower will, upon
request, furnish Lenders with proof reasonably satisfactory to Lenders
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.6 shall survive the termination of this Agreement.

 

3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Subject to the terms of
the Post Closing Letter, each Lender’s obligation to make a Term A Loan is
subject to the condition precedent that Collateral Agent and each Lender shall
consent to or shall have received, in form and substance satisfactory to
Collateral Agent and each Lender, such documents, and completion of such other
matters, as Collateral Agent and each Lender may reasonably deem necessary or
appropriate, including, without limitation:

 

3



--------------------------------------------------------------------------------

(a) duly executed original Loan Documents to which Borrower or any of its
Subsidiaries is a party;

(b) duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower;

(c) duly executed original Secured Promissory Notes in favor of each Lender
according to its Term A Loan Commitment Percentage;

(d) the Operating Documents of Borrower and its Subsidiaries and good standing
certificates of Borrower certified by the Secretary of State of Borrower’s state
of organization and each state in which Borrower is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;

(e) the Perfection Certificate for Borrower and each Subsidiary;

(f) the Annual Projections, for the current calendar year;

(g) duly executed original officer’s certificate for Borrower, in a form
acceptable to Collateral Agent and Lenders;

(h) Collateral Agent shall have received certified copies, dated as of a recent
date, of financing statement searches, as Collateral Agent shall request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such financing statements either constitute Permitted
Liens or have been or, in connection with the initial Credit Extension, will be
terminated or released;

(i) a copy of any applicable Registration Rights Agreement or Investors’ Rights
Agreement and any amendments thereto;

(j) a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

(k) evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders; and

(l) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.2 Conditions Precedent to Term Loan B. The obligation of each Lender to make
the Term B Loan is subject to the following conditions precedent:

(a) Borrower shall have provided evidence to Lenders, in form and content
reasonably acceptable to Lenders, that Borrower has satisfied the VALOR
Milestone;

(b) Borrower shall have delivered to each Lender (i) a Secured Promissory Note
with respect to such Lender’s Term B Loan; and (ii) a Warrant in substantially
the form attached hereto as Annex I; and

(c) satisfaction of the requirements of Section 3.3 below.

3.3 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, is subject to the following conditions precedent:

(a) receipt by (i) the Lenders of an executed Payment/Advance Form in the form
of Exhibit B-1 attached hereto, and (ii) SVB of an executed Loan Payment/Advance
Request Form in the form of Exhibit B-2 attached hereto;

 

4



--------------------------------------------------------------------------------

(b) the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the
Payment/Advance Form (and the Loan Payment/Advance Request Form) and on the
Funding Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 hereof are true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(c) in such Lender’s sole discretion, there has not been any Material Adverse
Change or any material adverse deviation by Borrower from the Annual Projections
of Borrower presented to and accepted by Collateral Agent and each Lender; and

(d) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.4 Covenant to Deliver. Borrower agrees to deliver to Collateral Agent each
item required to be delivered to Collateral Agent under this Agreement as a
condition precedent to any Credit Extension. Borrower expressly agrees that a
Credit Extension made prior to the receipt by Collateral Agent of any such item
shall not constitute a waiver by the Lenders of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in each Lender’s sole discretion.

3.5 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify Lenders (which notice shall be
irrevocable) by facsimile, or telephone by 2:00 p.m. Eastern time three
(3) Business Days prior to the date the Term Loan is to be made. Together with
any such facsimile notification, Borrower shall deliver to Lenders by facsimile
a completed Payment/Advance Form (and the Loan Payment/Advance Request Form,
with respect to SVB) executed by a Responsible Officer or his or her designee.
Lenders may rely on any telephone notice given by a person whom a Lender
reasonably believes is a Responsible Officer or designee. On the Funding Date,
each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.

 

4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Collateral Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien. If Borrower shall acquire a commercial tort
claim (as defined in the Code), Borrower, shall promptly notify Collateral Agent
in a writing signed by Borrower, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to the Borrower.

 

5



--------------------------------------------------------------------------------

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights hereunder, including a notice that any
disposition of the Collateral, except to the extent permitted by the terms of
this Agreement, by Borrower, or any other Person, shall be deemed to violate the
rights of Collateral Agent under the Code.

 

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

5.1 Due Organization, Authorization: Power and Authority. Borrower, and each of
its Subsidiaries (as applicable), is duly existing and Borrower is in good
standing as Registered Organizations in its jurisdiction of organization and
Borrower, and each of its Subsidiaries (as applicable), is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a Material Adverse Change. In connection with this Agreement, Borrower and
each Subsidiary has delivered to Collateral Agent a completed perfection
certificate signed by an officer of Borrower or such Subsidiary (as applicable)
(each, a “Perfection Certificate”). Borrower represents and warrants that
(a) Borrower’s exact legal name is that which is indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) each Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) each Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its respective predecessors) has not, in the past five (5) years,
changed its jurisdiction of organization, organizational structure or type, or
any organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower, and
each of Borrower’s Subsidiaries, is accurate and complete (it being understood
and agreed that Borrower may from time to time update certain information in the
Perfection Certificate (including the information set forth in clause (d) above)
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement). If Borrower or any of Borrower’s Subsidiaries is
not now a Registered Organization but later becomes one, Borrower shall notify
Collateral Agent of such occurrence and provide Collateral Agent with such
Person’s organizational identification number within five (5) Business Days of
receiving such organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, including the Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable material order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority by which Borrower, or any of Borrower’s
Subsidiaries, or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect) or
are being obtained pursuant to Section 6.1(b), or (v) constitute an event of
default under any material agreement by which Borrower, or any of Borrower’s
Subsidiaries, or their respective properties is bound. Borrower is not in
default under any agreement to which it is a party or by which it or any of its
assets is bound in which such default could reasonably be expected to have a
Material Adverse Change.

5.2 Collateral.

(a) Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien under the Loan
Documents, free and clear of any and all Liens except Permitted Liens, and
Borrower does not have any Deposit Accounts, Securities Accounts, Commodity
Accounts or other investment accounts other than the Collateral Accounts or the
other investment accounts, if any, described in the Perfection Certificate
delivered to Collateral Agent in connection herewith with respect of which
Borrower has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein.

 

6



--------------------------------------------------------------------------------

(b) On the Effective Date, the Collateral is not in the possession of any third
party bailee (such as a warehouse) except as disclosed in the Perfection
Certificate, and, as of the Effective Date, no such third party bailee possesses
components of the Collateral in excess of One Hundred Thousand Dollars
($100,000). None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificate on the Effective
Date or as permitted pursuant to Section 6.11.

(c) All Inventory is in all material respects of good and marketable quality,
free from material defects.

(d) Borrower is the sole owner of the Intellectual Property each respectively
purports to own, except for non-exclusive licenses granted to its customers in
the ordinary course of business. Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
material agreement with respect to which Borrower is the licensee that
(i) prohibits or otherwise restricts Borrower from granting a security interest
in Borrower’s interest in such material license or material agreement or any
other property, or (ii) for which a default under or termination of could
interfere with Collateral Agent’s or any Lender’s right to sell any Collateral.
Borrower shall provide written notice to Collateral Agent and each Lender within
ten (10) days of entering into or becoming bound by any such license or
agreement (other than over-the-counter software that is commercially available
to the public). Borrower shall take such commercially reasonable steps as
Collateral Agent and any Lender requests to obtain the consent of, or waiver by,
any Person whose consent or waiver is necessary for (i) all licenses or
agreements to be deemed “Collateral” and for Collateral Agent and each Lender to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (ii) Collateral Agent and each Lender shall have
the ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with Collateral Agent’s and such Lender’s rights and
remedies under this Agreement and the other Loan Documents.

5.3 Litigation. Except as disclosed on the Perfection Certificate, there are no
actions, suits, investigations, or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower, or any
of Borrower’s Subsidiaries, involving more than Two Hundred Fifty Thousand
Dollars ($250,000).

5.4 No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower, or any of Borrower’s
Subsidiaries, delivered to Collateral Agent fairly present, in all material
respects the consolidated financial condition of Borrower, or any of Borrower’s
Subsidiaries, and the consolidated results of operations of Borrower, or any of
Borrower’s Subsidiaries. There has not been any material deterioration in the
consolidated financial condition of Borrower, or any of Borrower’s Subsidiaries,
since the date of the most recent financial statements submitted to any Lender.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower is not, nor is any of Borrower’s
Subsidiaries, a “holding company” or an “affiliate” of a “holding company” or a
“subsidiary company” of a “holding company” as each term is defined and used in
the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any such
Subsidiary or, to Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
in material compliance with applicable laws. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

7



--------------------------------------------------------------------------------

Borrower is not, nor is any of Borrower’s Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) a Blocked Person.
Borrower is not, nor to the knowledge of Borrower, is any of Borrower’s
Affiliates or agents, acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement, (x) conducting any business or
engaged or engaging in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (y) dealing in, or
otherwise engaging in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

5.7 Subsidiaries; Investments. Borrower does not own any stock, shares,
partnership interests or other equity securities except for Permitted
Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower, and each of
Borrower’s Subsidiaries, has timely filed all required tax returns and reports,
and Borrower, and each such Subsidiary, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by
Borrower, and each such Subsidiary, in all jurisdictions in which Borrower, and
each such Subsidiary is subject to taxes, including the United States, unless
such taxes are being contested in accordance with the following sentence.
Borrower, may defer payment of any contested taxes, provided that Borrower, or
each such Subsidiary, (a) in good faith contests its obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Collateral Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien”. Borrower is not aware of any claims or adjustments proposed
for any of Borrower’s, or any of Borrower’s Subsidiaries’, prior tax years which
could result in additional taxes becoming due and payable by Borrower, or any of
Borrower’s Subsidiaries. Borrower, and each of Borrower’s Subsidiaries, has paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not, nor has
any of Borrower’s Subsidiaries, withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or any such Subsidiary, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

5.10 Intentionally Omitted.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Collateral Agent or any Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that the projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

 

6. AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of Borrower’s Subsidiaries to, do all of
the following:

 

8



--------------------------------------------------------------------------------

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.

(b) Obtain and keep in full force and effect, all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, and each Lender, in all of the Collateral.
Borrower shall promptly provide copies to Collateral Agent of any material
Governmental Approvals obtained by Borrower.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to each Lender: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering the consolidated
operations of Borrower, and each of Borrower’s Subsidiaries, for such month
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent and no later than thirty (30) days after the last day of each
quarter, a company prepared cash flow statement covering the consolidated
operations of Borrower, and each of Borrower’s Subsidiaries, for such quarter
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent; (ii) as soon as available, but no later than one hundred
eighty (180) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements of Borrower prepared under GAAP, consistently
applied, together with an unqualified opinion (or an opinion qualified only as
to going concern) on the financial statements from an independent certified
public accounting firm acceptable to Collateral Agent in its reasonable
discretion; (iii) as soon as available after approval thereof by Borrower’s
Board of Directors, but no later than ten (10) days after the last day of each
of Borrower’s fiscal years, Borrower’s financial projections for the entire
current fiscal year as approved by Borrower’s Board of Directors, which such
annual projections shall be set forth in a month-by-month format (such annual
financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
revisions of the Annual Projections approved by Borrower’s Board of Directors
shall be delivered to Collateral Agent and the Lenders no later than seven
(7) days after such approval); (iv) within five (5) days of delivery, copies of
all statements, reports and notices made available to Borrower’s security
holders or holders of Subordinated Debt; (v) within five (5) days of filing, all
reports on Form 10-K, 10-Q and 8 K filed with the Securities and Exchange
Commission (provided that documents required to be delivered pursuant to this
clause (v) shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address); (vi) prompt notice of (A) any material
change in the composition of the Intellectual Property, (B) notice of the
registration of any copyright, including any subsequent ownership right of
Borrower in or to any copyright, patent or trademark, and (C) prompt notice of
Borrower’s knowledge of any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property; (vii) as
soon as available, but no later than thirty (30) days after the last day of each
month, copies of the month-end account statements for each deposit account or
securities account maintained by Borrower, or any of Borrower’s Subsidiaries,
which statements may be provided to Collateral Agent and each Lender by Borrower
or directly from the applicable institution(s); and (viii) other financial
information as reasonably requested by Collateral Agent or any Lender.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

(b) Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer.

(c) Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall allow, at the sole cost of Borrower, Collateral Agent or any Lender,
during

 

9



--------------------------------------------------------------------------------

regular business hours upon reasonable prior notice (except while an Event of
Default has occurred and is continuing), to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, and to conduct a collateral audit and analysis of its operations and
the Collateral. Such audits shall be conducted no more often than twice every
year unless (and more frequently if) an Event of Default has occurred and is
continuing.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and their
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Collateral Agent of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000) individually or in the aggregate in any calendar year.

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower, and each of Borrower’s
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Collateral Agent may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Collateral
Agent and Lenders. All property policies shall have a lender’s loss payable
endorsement showing Collateral Agent as lender loss payee and waive subrogation
against Collateral Agent, and all liability policies shall show, or have
endorsements showing, Collateral Agent, as additional insured. All policies (or
the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give Collateral Agent at least thirty (30) days notice
before canceling, amending, or declining to renew its policy. At Collateral
Agent’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments. Proceeds payable under any policy shall, at
Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000) with respect to any loss,
but not exceeding Two Hundred Fifty Thousand Dollars ($250,000), in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent has been granted a first priority security interest, and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Collateral
Agent, be payable to Collateral Agent, for the ratable benefit of the Lenders,
on account of the Obligations. If Borrower fails to obtain insurance as required
under this Section 6.5 or to pay any amount or furnish any required proof of
payment to third persons, Collateral Agent and/or any Lender may make all or
part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Collateral Agent or such
Lender deems prudent.

6.6 Operating Accounts.

(a) Maintain all of Borrower’s, and each of Borrower’s domestic Subsidiaries’
Collateral Accounts with SVB or its Affiliates and/or in accounts which are
subject to a Control Agreement in favor of Collateral Agent (as necessary to
perfect such Collateral Agent’s Lien in such Collateral Accounts). Without
limiting the foregoing, until such time as all of Borrower’s Collateral Accounts
are subject to Control Agreements in favor of Collateral Agent, Borrower shall
maintain all proceeds of the Term Loans in accounts with SVB or in Collateral
Accounts subject to a Control Agreement in favor of Collateral Agent.

(b) Borrower, and each of Borrower’s domestic Subsidiaries, shall provide
Collateral Agent five (5) days’ prior written notice before establishing any
Collateral Account at or with any Person other than SVB or as otherwise
permitted herein. In addition, for each Collateral Account that Borrower, or any
of Borrower’s domestic Subsidiaries, at any time maintains, Borrower, or any
such Subsidiary, shall cause the applicable bank or financial institution at or
with which such Collateral Account is maintained to execute and deliver a
Control

 

10



--------------------------------------------------------------------------------

Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Collateral Agent’s Lien in such Collateral Account in
accordance with the terms hereunder prior to the establishment of such
Collateral Account, which Control Agreement may not be terminated without the
prior written consent of Collateral Agent. The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s, or any of Borrower’s Subsidiaries’, employees and identified to
Collateral Agent by Borrower as such.

(c) Borrower shall not, nor shall Borrower’s domestic Subsidiaries, maintain any
Collateral Accounts except Collateral Accounts located in the United States in
accordance with Sections 6.6(a) and (b).

6.7 Protection of Intellectual Property Rights. Borrower shall: (a) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to Borrower’s
business; (b) promptly advise Collateral Agent in writing of material
infringement by a third party of its Intellectual Property; and (c) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Collateral Agent’s written consent.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent and Lenders,
without expense to Collateral Agent or Lenders, Borrower and each of Borrower’s
officers, employees and agents and Borrower’s Books, to the extent that
Collateral Agent or any Lender may reasonably deem them necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Collateral
Agent or any Lender with respect to any Collateral or relating to Borrower.

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Collateral Agent and Lenders of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower, or any of Borrower’s
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower, or any of Borrower’s Subsidiaries, of Two Hundred Fifty Thousand
Dollars ($250,000) or more or which could reasonably be expected to cause a
Material Adverse Change. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and Lenders of such occurrence, which such notice shall include
a reasonably detailed description of such Event of Default or event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default.

6.10 Intentionally Omitted.

6.11 Landlord Waivers; Bailee Waivers. In the event that Borrower, after the
Effective Date, intends to add any new offices or business locations, including
warehouses, or otherwise store any portion of the Collateral with, or deliver
any portion of the Collateral to, a bailee, in each case pursuant to
Section 7.2, and in each case having a book value of Two Hundred Fifty Thousand
Dollars ($250,000) or more per location, then Borrower will first receive the
written consent of Collateral Agent and such bailee or landlord, as applicable,
must execute and deliver a bailee waiver or landlord waiver, as applicable, in
form and substance reasonably satisfactory to Collateral Agent prior to the
addition of any new offices or business locations, or any such storage with or
delivery to any such bailee, as the case may be.

6.12 Creation/Acquisition of Subsidiaries. In the event Borrower, or any of
Borrower’s Subsidiaries, creates or acquires any Subsidiary, Borrower, or such
Subsidiary, shall promptly notify Collateral Agent and each Lender of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Collateral Agent or any Lender to cause each such
Subsidiary to become a co-Borrower hereunder or to guarantee the Obligations of
Borrower under the Loan Documents and, in each case, grant a continuing pledge
and security interest in and to the assets of such Subsidiary (substantially as
described on Exhibit A hereto); and Borrower, or such Subsidiary, as applicable,
shall grant and pledge to Collateral Agent, for the ratable benefit of the
Lenders, and each Lender, a perfected security interest in the Shares of each
Subsidiary. Without limiting the foregoing, Collateral Agent reserves the right
to perfect its security interest in the Shares of each of Borrower’s
Subsidiaries, whether now-existing or hereafter acquired or created.

 

11



--------------------------------------------------------------------------------

6.13 Further Assurances.

(a) Execute any further instruments and take further action as Collateral Agent
or any Lender reasonably requests to perfect or continue Collateral Agent’s Lien
in the Collateral or to effect the purposes of this Agreement.

(b) Deliver to Collateral Agent and Lenders, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise on the operations of Borrower or
any of Borrower’s Subsidiaries.

 

7. NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment;
(c) in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses for the use of the Intellectual Property of Borrower, or
any of Borrower’s Subsidiaries, in the ordinary course of business in connection
with joint ventures and corporate collaborations; or (e) licenses for the use of
the Intellectual Property of Borrower, or any of Borrower’s Subsidiaries, that
are approved by Borrower’s Board of Directors and which could not result in a
legal transfer of title of the licensed property but that may be exclusive in
respects other than territory and that may be exclusive as to territory only as
to discrete geographical areas outside of the United States; provided that
Borrower may not make Transfers except to the extent the same are contemplated
in the Annual Projections.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be actively engaged in the management of Borrower unless a
replacement for such Key Person is approved by Borrower’s Board of Directors and
engaged by Borrower within one hundred fifty (150) days of such change, or
(ii) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty nine percent (49%) of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors or strategic/collaborative partners so long as
Borrower identifies to Collateral Agent the venture capital investors or
strategic/collaborative partners prior to the closing of the transaction).
Borrower shall not, without at least twenty (20) days’ prior written notice to
Collateral Agent: (A) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Two
Hundred Fifty Thousand Dollars ($250,000) in assets or property of Borrower);
(B) change its jurisdiction of organization, (C) change its organizational
structure or type, (D) change its legal name, or (E) change any organizational
number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured guaranty of Borrower’s
Obligations hereunder) or into Borrower provided Borrower is the surviving legal
entity, and as long as no Event of Default is occurring prior thereto or arises
as a result therefrom.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

 

12



--------------------------------------------------------------------------------

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent or any Lender) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower, or any of
Borrower’s Subsidiaries, from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s, or such
Subsidiary’s, Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment or redeem,
retire or purchase any capital stock (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements,
stockholder rights plans, director or consultant stock option plans, or similar
plans, provided such repurchases do not exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate per fiscal year) or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person (b) equity
investments by Borrower’s investors.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

7.11 Compliance with Anti-Terrorism Laws. Collateral Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Collateral Agent’s policies and practices, Collateral Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and their principals, which information includes the name and address
of Borrower and their principals and such other information that will allow
Collateral Agent to identify such party in accordance with Anti-Terrorism Laws.
Borrower shall not, nor shall Borrower permit any Subsidiary or Affiliate to,
directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists. Borrower shall
immediately notify Collateral Agent if Borrower has knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. Borrower shall not, nor shall Borrower permit any
Subsidiary or Affiliate to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to

 

13



--------------------------------------------------------------------------------

Executive Order No. 13224, any similar executive order or other Anti-Terrorism
Law, or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 

8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Notices of Litigation and Default), 6.11 (Landlord Waivers; Bailee Waivers) or
6.12 (Creation/Acquisition of Subsidiaries) or Borrower violates any covenant in
Section 7; or

(b) Borrower, or any of Borrower’s Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period). Grace
periods provided under this Section shall not apply, among other things, to
financial covenants or any other covenants set forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with any Lender or any Lender’s Affiliate or any bank or
other institution at which Borrower maintains a Collateral Account, or (ii) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; and

(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

14



--------------------------------------------------------------------------------

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could reasonably be expected to have a Material Adverse
Change;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction, vacation, or stay of
such judgment, order or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Collateral Agent and/or Lenders or
to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement;

8.10 Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

8.11 Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens.

 

9. RIGHTS AND REMEDIES

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.5 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders (but if an
Event of Default described in Section 8.5 occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Collateral Agent
and/or the Lenders shall be immediately terminated without any action by
Collateral Agent or the Lenders).

(b) Without limiting the rights of the Collateral Agent and the Required Lenders
set forth in Section 9.1(a) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right, at
the direction of the Required Lenders, without notice or demand, to do any or
all of the following:

(i) foreclose upon and/or sell or otherwise liquidate, the Collateral;

 

15



--------------------------------------------------------------------------------

(ii) apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Collateral Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this
Section 9.1, Borrower’s rights under all licenses and all franchise agreements
inure to Collateral Agent, for the benefit of the Lenders;

(iv) place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v) demand and receive possession of Borrower’s Books;

(vi) appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower; and

(vii) Subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Collateral Agent or a third party
as the Code or any applicable law permits. Borrower hereby appoints Collateral
Agent as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the

 

16



--------------------------------------------------------------------------------

perfection of Collateral Agent’s security interest in the Collateral regardless
of whether an Event of Default has occurred until all Obligations (other than
inchoate indemnity obligations) have been satisfied in full and Collateral Agent
and the Lenders are under no further obligation to make Credit Extensions
hereunder. Collateral Agent’s foregoing appointment as Borrower’s attorney in
fact, and all of Collateral Agent’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower of all or any part of
the Obligations, and, as between Borrower on the one hand and Collateral Agent
and Lenders on the other, Collateral Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Collateral Agent may deem advisable
notwithstanding any previous application by Collateral Agent, and (b) the
proceeds of any sale of, or other realization upon all or any part of the
Collateral shall be applied: first, to the Lenders’ Expenses; second, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of Borrower owing to Collateral
Agent or any Lender under the Loan Documents. Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(y) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant thereto for such category. Any reference in this Agreement to
an allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. Collateral Agent, or if
applicable, each Lender, shall promptly remit to the other Lenders such sums as
may be necessary to ensure the ratable repayment of each Lender’s portion of any
Term Loan and the ratable distribution of interest, fees and reimbursements paid
or made by Borrower. Notwithstanding the foregoing, a Lender receiving a
scheduled payment shall not be responsible for determining whether the other
Lenders also received their scheduled payment on such date; provided, however,
if it is later determined that a Lender received more than its ratable share of
scheduled payments made on any date or dates, then such Lender shall remit to
Collateral Agent or other Lenders such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Collateral Agent.
If any payment or distribution of any kind or character, whether in cash,
properties or securities, shall be received by a Lender in excess of its ratable
share, then the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for and shall
be promptly paid over to the other Lender for application to the payments of
amounts due on the other Lenders’ claims. To the extent any payment for the
account of Borrower is required to be returned as a voidable transfer or
otherwise, the Lenders shall contribute to one another as is necessary to ensure
that such return of payment is on a pro rata basis. If any Lender shall obtain
possession of any Collateral, it shall hold such Collateral for itself and as
agent and bailee for Collateral Agent and other Lenders for purposes of
perfecting Collateral Agent’s security interest therein.

9.5 Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any

 

17



--------------------------------------------------------------------------------

act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Collateral Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given. Collateral Agent’s rights and remedies under this
Agreement and the other Loan Documents are cumulative. Collateral Agent has all
rights and remedies provided under the Code, any applicable law, by law, or in
equity. Collateral Agent’s exercise of one right or remedy is not an election,
and Collateral Agent’s waiver of any Event of Default is not a continuing
waiver. Collateral Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

9.7 Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent on which Borrower is liable.

 

10. NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

                If to Borrower:   

SUNESIS PHARMACEUTICALS, INC.

395 Oyster Point Boulevard, Suite 400

South San Francisco, California 94080

Attn: Chief Financial Officer

Fax: (650) 266-3505

                with a copy to:   

Cooley LLP

3175 Hanover Street

Palo Alto, California 94304-1130

Attn: Suzanne Hooper

Fax: (650) 894-7400

                If to Collateral Agent:   

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attn: General Counsel

Fax: (703) 519-5225

                with a copy to   

SILICON VALLEY BANK

555 Mission Street, Suite 900

San Francisco, CA 94105

Attn: Ben Colombo

Fax: (415) 615-0076

                with a copy to    HORIZON TECHNOLOGY FINANCE CORPORATION

 

18



--------------------------------------------------------------------------------

  

312 Farmington Avenue

Farmington, Connecticut 06032

Attn: Legal Department

Fax: (860) 676-8655

                with a copy to:   

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121-2133

Attn: Troy Zander

Fax: (858) 638-5086

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Collateral Agent and each Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent or Lenders from bringing suit or taking
other legal action in any other jurisdiction to realize on the Collateral or any
other security for the Obligations, or to enforce a judgment or other court
order in favor of Collateral Agent or Lenders. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT
AND EACH LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ANY PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge.

 

19



--------------------------------------------------------------------------------

The parties agree that the selected or appointed private judge shall have the
power to decide all issues in the action or proceeding, whether of fact or of
law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

12. GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer
(i) in respect of the Warrants or (ii) in connection with (x) assignments by a
Lender due to a forced divestiture at the request of any regulatory agency; or
(y) a Lender’s own financing or securitization transactions and upon the
occurrence of a default, Event of Default or similar occurrence with respect to
such financing or securitization transaction) shall be permitted to any Person
if such person is an Affiliate or Subsidiary of Borrower, a direct competitor of
Borrower or a vulture hedge fund, each as determined by Collateral Agent,
without Borrower’s consent.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents between
Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

20



--------------------------------------------------------------------------------

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties.

12.6 Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Borrower, Collateral Agent and the Required Lenders
provided that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.10. It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

(b) Other than as expressly provided for in Section 12.6(a)(i)-(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.

(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

 

21



--------------------------------------------------------------------------------

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the confidentiality
provisions in Section 12.9 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information of Borrower, the
Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) to the Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent considers appropriate in exercising remedies under the
Loan Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Collateral Agent and the Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Collateral Agent does not
disclose Borrower’s identity or the identity of any person associated with
Borrower unless otherwise expressly permitted by this Agreement. The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.

12.10 Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13. COLLATERAL AGENT

13.1 Appointment and Authorization of Collateral Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Collateral Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, Collateral Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Collateral Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Collateral Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with

 

22



--------------------------------------------------------------------------------

reference to Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

13.2 Delegation of Duties. Collateral Agent may execute any of its duties under
this Agreement or any other Loan Document by or through its, or its Affiliates,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Collateral Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.

13.3 Liability of Collateral Agent. Except as otherwise provided herein, no
Collateral Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
Borrower or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Borrower or any other party to any Loan Document
to perform its obligations hereunder or thereunder. No Collateral Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower or any Affiliate thereof.

13.4 Reliance by Collateral Agent. Collateral Agent may rely, and shall be fully
protected in acting, or refraining to act, upon, any resolution, statement,
certificate, instrument, opinion, report, notice, request, consent, order, bond
or other paper or document that it has no reason to believe to be other than
genuine and to have been signed or presented by the proper party or parties or,
in the case of cables, telecopies and telexes, to have been sent by the proper
party or parties. In the absence of its gross negligence or willful misconduct,
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to Collateral Agent and conforming to the requirements of the
Loan Agreement or any of the other Loan Documents. Collateral Agent may consult
with counsel, and any opinion or legal advice of such counsel shall be full and
complete authorization and protection in respect of any action taken, not taken
or suffered by Collateral Agent hereunder or under any Loan Documents in
accordance therewith. Collateral Agent shall have the right at any time to seek
instructions concerning the administration of the Collateral from any court of
competent jurisdiction. Collateral Agent shall not be under any obligation to
exercise any of the rights or powers granted to Collateral Agent by this
Agreement and the other Loan Documents at the request or direction of Lenders
unless Collateral Agent shall have been provided by Lenders with adequate
security and indemnity against the costs, expenses and liabilities that may be
incurred by it in compliance with such request or direction.

13.5 Notice of Default. Unless the officers of Collateral Agent acting in their
capacity as officer of Collateral Agent on Borrower’s account have actual
knowledge thereof or have been notified in writing thereof by Lenders,
Collateral Agent shall not be required to ascertain or inquire as to the
existence or possible existence of any Event of Default. Collateral Agent shall
not be deemed to have knowledge or notice of the occurrence of any default
and/or Event of Default, unless Collateral Agent shall have received written
notice from a Lender or Borrower, describing such default or Event of Default.
Collateral Agent will notify the Lenders of its receipt of any such notice.
Collateral Agent shall take such action with respect to an Event of Default as
may be determined by Lenders in accordance with the terms of Section 9(a);
provided, however, that while an Event of Default has occurred and is
continuing, Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as Collateral Agent shall deem advisable or in the best interest of the
Lenders, including without limitation, satisfaction of other security interests,
liens or encumbrances on the Collateral not permitted under the Loan Documents,
payment of taxes on behalf of Borrower, payments to landlords, warehouseman,
bailees and other persons in possession of the Collateral and other actions to
protect and safeguard the Collateral, and actions with respect to insurance
claims for casualty events affecting Borrower and/or the Collateral.

 

23



--------------------------------------------------------------------------------

13.6 Credit Decision; Disclosure of Information by Collateral Agent. Each Lender
acknowledges that no Collateral Agent-Related Person has made any representation
or warranty to it, and that no act by Collateral Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of Borrower, or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Collateral Agent-Related Person to any Lender
as to any matter, including whether Collateral Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
Collateral Agent that it has, independently and without reliance upon any
Collateral Agent-Related Person and based on such documents and information as
it has deemed appropriate, made its own appraisal of, and investigation into,
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower, or any of Borrower’s Subsidiaries, and all
applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Collateral Agent-Related
Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by Collateral
Agent herein, Collateral Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any Collateral Agent-Related Person.

13.7 Indemnification of Collateral Agent. Each Lender severally, but not
jointly, agrees (a) to indemnify and hold Collateral Agent (and each Collateral
Agent-Related Person) harmless from and against and (b) promptly upon receipt by
each Lender of Collateral Agent’s statement, to reimburse Collateral Agent,
according to such Lender’s Pro Rata Share, to the extent Collateral Agent shall
not otherwise have been reimbursed by Borrower on account of and for, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including, without limitation, the fees and
disbursements of counsel and other advisors) or disbursements of any kind of
nature whatsoever with respect to Collateral Agent’s performance of its duties
under this Agreement and the other Loan Documents; provided, however, that no
Lender shall be liable for the payment to Collateral Agent of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from Collateral Agent’s
gross negligence or willful misconduct. Such reimbursement shall not in any
respect release Borrower from any liability or obligation. If any indemnity
furnished to Collateral Agent for any purpose shall, in the opinion of
Collateral Agent, be insufficient or become impaired, Collateral Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. Collateral Agent’s right
to indemnification shall survive termination of this Agreement.

13.8 Collateral Agent in its Individual Capacity. With respect to its Credit
Extensions, Oxford shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Collateral Agent, and the terms “Lender” and “Lenders” include Oxford in its
individual capacity.

13.9 Successor Collateral Agent. Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and Borrower;
provided, however, that the retiring Collateral Agent shall continue to serve
until a successor Collateral Agent shall have been selected and approved
pursuant to this Section 13.19. Upon any such notice, Collateral Agent shall
have the right to appoint, subject to the consent of Lenders, a successor
Collateral Agent. Without limitation of the foregoing, if Collateral Agent
becomes insolvent or commits any act or omission constituting gross negligence
or willful misconduct of its duties as Collateral Agent hereunder, then the
Lenders shall have the right to replace the Collateral Agent. Upon the
acceptance of its appointment as successor Collateral Agent hereunder, the
Person acting as such successor Collateral Agent shall succeed to all the
rights, powers and duties of the retiring Collateral Agent and the respective
term “Collateral Agent” means such successor Collateral Agent and the retiring
Collateral Agent’s appointment, powers and duties in such capacities shall be
terminated without any other further act or deed on its behalf. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Article 13 and Section 12.2 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Collateral Agent
under this Agreement.

 

24



--------------------------------------------------------------------------------

13.10 Proofs of Claim. In case of any Insolvency Proceeding relative to
Borrower, each Lender shall promptly file a claim or claims, on the form
required in such proceeding, for the full outstanding amount of such Lender’s
claim, and shall use its best efforts to cause said claim or claims to be
approved and each of the Lenders hereby irrevocably agrees that, to the extent
that it fails timely to do so, any other Lender may in the name of the first
Lender, or otherwise, prove up (but not vote) any and all claims of the first
Lender relating to the first Lender’s claim.

13.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize
Collateral Agent, at its option and in its discretion, to release any guarantor
and any Lien on any Collateral granted to or held by Collateral Agent under any
Loan Document (i) upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Term Loan Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, (ii) if such Collateral is transferred or to be transferred
as part of or in connection with any Transfer permitted hereunder or under any
other Loan Document, or (iii) as approved in accordance with Section 12.6. Upon
request by Collateral Agent at any time, all Lenders will confirm in writing
Collateral Agent’s authority to release its interest in particular types or
items of Property, pursuant to this Section 13.11.

13.12 Silicon Valley Bank as Agent. Collateral Agent hereby appoints SVB as its
agent (and SVB hereby accepts such appointment) for the purpose of perfecting
Collateral Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control,
including without limitation, all deposit accounts maintained at SVB.

13.13 Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

 

14. DEFINITIONS

14.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is March 1, 2013.

 

25



--------------------------------------------------------------------------------

“Annual Projections” is defined in Section 6.2(a).

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” has the meaning given it in Section 12.1.

“Basic Rate” means with respect to a Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the greater of
(i) eight and ninety-five hundredths percent (8.95%) and (ii) the sum of (a) the
three (3) month U.S. LIBOR rate reported in the Wall Street Journal three
(3) Business Days prior to the Funding Date of such Term Loan, plus (b) eight
and sixty-one hundredths percent (8.61%).

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are Borrower’s books and records including ledgers, federal,
and state tax returns, records regarding Borrower’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent. For the avoidance of doubt, the direct
purchase by Borrower, co-borrower, or any subsidiary of Borrower of any Auction
Rate Securities, or purchasing participations in, or entering into any type of
swap or other derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of Auction Rate Security by Borrower,
co-borrower, or any subsidiary of Borrower shall be conclusively determined by
the Lenders as an ineligible Cash Equivalent, and any such transaction shall
expressly violate each other provision of this Agreement governing Permitted
Investments. Notwithstanding the foregoing, Cash Equivalents does not include
and Borrower, and each of Borrower’s Subsidiaries, are prohibited from
purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a dutch auction and more commonly
referred to as an auction rate security.

“Claims” are defined in Section 12.2.

 

26



--------------------------------------------------------------------------------

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and any and all other properties, rights and assets of Borrower
granted by Borrower to Collateral Agent, for the ratable benefit of the Lenders,
and each Lender, or arising under the Code or other applicable law, now, or in
the future.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Agent” means, Oxford, not in its individual capacity, but solely in
its capacity as agent on behalf of and for the benefit of the Lenders.

“Collateral Agent-Related Person” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided, however, that no Collateral
Agent-Related Person shall be an Affiliate of Borrower.

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

 

27



--------------------------------------------------------------------------------

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300075971, maintained with Silicon Valley Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“DSMB” means an independent Data Safety Monitoring Board.

“DSMB Report” means the written report of the DSMB with respect to Borrower’s
VALOR Trial, which report shall be delivered to Borrower in accordance with the
VALOR trial protocol following the DSMB interim analysis, which is expected to
occur after approximately fifty percent (50%) of deaths (~187 deaths) have
occurred.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000), and in each case of clauses (i) through (iv),
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include, unless an
Event of Default has occurred and is continuing, (i) Borrower or any of
Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower or
a vulture hedge fund, each as determined by Collateral Agent. Notwithstanding
the foregoing, (x) in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of the Term Loans, or
(c) the prepayment of the Term Loans pursuant to Section 2.2(c) or (d), equal to
the original principal amount of the Term Loans multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

“Final Payment Percentage” is three and three quarters percent (3.75%).

 

28



--------------------------------------------------------------------------------

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of any Person connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, clinical and non-clinical data, rights
to unpatented inventions, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

29



--------------------------------------------------------------------------------

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” means each of Borrower’s (i) President and/or Chief Executive
Officer, (ii) Chief Financial Officer and/or V.P. of Finance (or similar); or
(iii) V.P. of Research and Development (or similar).

“Lender” is any one of the Lenders.

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, each Compliance Certificate, the Post Closing Letter, any
subordination agreements, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement entered into by Borrower for the
benefit of Lenders and Collateral Agent in connection with this Agreement, all
as amended, restated, or otherwise modified.

“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B-2.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.

“Maturity Date” is October 1, 2015.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment, and other
amounts Borrower owes the Lenders now or later, in connection with; related to;
following; or arising from, out of or under, this Agreement or, the other Loan
Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (as applicable) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such

 

30



--------------------------------------------------------------------------------

Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B-1.

“Payment Date” is the first (1st) calendar day of each calendar month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness secured by liens specified in clause (c) of the definition of
“Permitted Liens” provided such Indebtedness shall not exceed One Hundred
Thousand Dollars ($100,000) in the aggregate principal amount outstanding at any
one time;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(g) Other unsecured Indebtedness not otherwise permitted hereunder, not to
exceed One Hundred Thousand Dollars ($100,000) at any time; and

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Investments permitted by Borrower investment policy as approved by
Borrower’s Board of Directors, provided such investment policy and any amendment
(and any amendment thereto) has been provided and is acceptable to Lenders;

(c) Investments in joint ventures, strategic alliances, licensing and similar
arrangements customary in Borrower’s industry and which do not require Borrower
to assume or otherwise become liable for the obligations of any third party not
directly related to or arising out of such arrangement or, without the prior
written consent of the Bank, require Borrower to transfer ownership of non-cash
assets to such joint venture or other entity; not to exceed One Hundred Fifty
Thousand Dollars ($150,000) in the aggregate at any time;

(d) Investments in cash and Cash Equivalents; and

(e) Other Investments not otherwise permitted by subsection (a) through
(d) above, not exceeding One Thousand Fifty Dollars ($150,000) in cash in the
aggregate outstanding at any time.

 

31



--------------------------------------------------------------------------------

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended , and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment or other assets subject to capital
leases acquired or held by Borrower incurred for financing the acquisition of
the Equipment or such assets subject to capital leases, or (ii) on existing
Equipment or such assets subject to capital leases when acquired, in each case
if the Lien is confined to the property and improvements and the proceeds of the
Equipment or other assets subject to capital leases; provided that such Liens
under this clause (c) (A) may have priority over liens granted to Collateral
Agent hereunder to the extent provided under the Code so long as the
Indebtedness secured by the Liens remain outstanding and (B) may secure
Indebtedness of no more than Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate principal amount outstanding at any one time;

(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Collateral Agent’s Lien
and the aggregate amount of the obligations secured by such Liens does not any
time exceed Twenty-Five Thousand Dollars ($25,000);

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent or any Lender a security
interest;

(f) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure solely payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

(g) Liens to secure payment of workers’ compensation, employment insurance,
social security and other like obligations incurred in the ordinary course of
business (other than Liens imposed by ERISA);

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

(i) licenses of Intellectual Property permitted by Section 7.1 hereof; and

(j) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Post Closing Letter” means that certain Post Closing Letter dated as of the
Effective Date by and among Collateral Agent and Borrower.

 

32



--------------------------------------------------------------------------------

“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(i) for a prepayment made on or after the Effective Date through and including
the first anniversary of the Effective Date, three percent (3.00%) of the
principal amount of such Term Loan prepaid;

(ii) for a prepayment made after the date which is after the first anniversary
of the Effective Date through and including the second anniversary of the
Effective Date, two percent (2.00%) of the principal amount of the Term Loans
prepaid;

(iii) for a prepayment made after the date which is after the second anniversary
of the Effective Date through and including the third anniversary of the
Effective Date, one percent (1.00%) of the principal amount of the Term Loans
prepaid; and

(iv) for a prepayment made after the third anniversary of the Effective Date and
prior to the Maturity Date, no Prepayment Fee shall be applicable.

“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Required Lenders” means Lenders holding, sixty percent (60%) or more of the
aggregate outstanding principal balance of the Term Loans, plus, (A) each
assignee of a Person which was a Lender as of the Effective Date (each, an
“Original Lender”) provided such assignee was assigned or transferred and
continues to hold one hundred percent (100%) of the assigning Original Lender’s
interest in the Term Loans and (B) any Person or party providing financing to an
Original Lender or formed to undertake a securitization transaction with respect
to an Original Lender and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction (in each case in respect of clauses
(A) and (B), whether or not such Lender is included within the Lenders holding
sixty percent (60%) of the Terms Loans); provided, however, that notwithstanding
the foregoing, for purposes of Section 9.1(b) hereof, “Required Lenders” means
the Lender(s) proposing the most aggressive enforcement action(s), provided
that, with respect to either SVB or HRZN, if such Lender is the Lender proposing
the most aggressive enforcement action, such Lender shall have at least one
(1) other Lender which agrees with such approach before either such Lender shall
be deemed to constitute the “Required Lenders.” For purposes of this definition
only, a Lender shall be deemed to include itself, and any Lender that is an
Affiliate or Approved Fund of such Lender.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

“Second Draw Period” means the period commencing on June 30, 2012 and ending on
the earlier of (i) September 30, 2012 and (ii) the occurrence of an Event of
Default; provided, however, that the Second Draw Period shall not commence if
(x) the VALOR Milestone has not occurred; (y) the VALOR Milestone has occurred,
but an Event of Default has occurred and is continuing; or (z) the Data Safety
Monitoring Board stops the VALOR Trial due to futility.

“Secured Promissory Note” is defined in Section 2.4.

 

33



--------------------------------------------------------------------------------

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Shares” means one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower,
in any Subsidiary; provided that, in the event Borrower, demonstrates to
Collateral Agent’s reasonable satisfaction, that a pledge of more than sixty
five percent (65%) of the Shares of a Subsidiary of Borrower which is not an
entity organized under the laws of the United States or any territory thereof,
creates a present and existing adverse tax consequence to Borrower under the
U.S. Internal Revenue Code, “Shares” shall mean sixty-five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record by Borrower in such Subsidiary.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and the Lenders entered into between Collateral
Agent, Borrower, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or one or more of Affiliates of such Person.

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

“Term Loan” is defined in Section 2.2(a)(ii) hereof.

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

“Transfer” is defined in Section 7.1.

“VALOR Milestone” means that on or before September 30, 2012, (i) Borrower has
received the DSMB Report and (ii) the DSMB recommends that Borrower either
(a) discontinue the VALOR Trial due to positive efficacy, (b) continue the VALOR
Trial as planned without any increase in sample size (450 evaluable patients),
or (c) continue the VALOR Trial with a sample size adjustment to increase the
number of evaluable patients by 225 (675 evaluable patients); and, in the cases
of (b) or (c), above, the VALOR Trial is in fact continued as recommended.

“VALOR Trial” means the Borrower’s Phase 3, multi-national, randomized,
double-blind, placebo-controlled, pivotal clinical trial of vosaroxin in
combination with cytarabine in patients with relapsed or refractory acute
myeloid leukemia.

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender.

[Balance of Page Intentionally Left Blank]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: SUNESIS PHARMACEUTICALS, INC. By  

/s/ Eric H. Bjerkholt

Name:  

Eric H. Bjerkholt

Title:  

Senior Vice President and Chief Financial Officer

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC By  

/s/ John G. Henderson

Name:  

John G. Henderson

Title:  

Vice President and General Counsel

LENDER:

SILICON VALLEY BANK

By

 

/s/ Ben Colombo

Name:

 

Ben Colombo

Title:

 

Senior Manager

HORIZON TECHNOLOGY FINANCE CORPORATION

By

 

/s/ Gerald A. Michaud

Name:

 

Gerald A. Michaud

Title:

 

President

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

Lenders and Commitments

Term A Loans

 

Lender

   Term Loan Commitment      Commitment Percentage  

OXFORD FINANCE LLC

   $ 6,000,000         60 % 

SILICON VALLEY BANK

   $ 2,000,000         20 % 

HORIZON TECHNOLOGY FINANCE CORPORATION

   $ 2,000,000         20 %    

 

 

    

 

 

 

TOTAL

   $ 10,000,000         100.00 %    

 

 

    

 

 

 

Term B Loans

 

Lender

   Term Loan Commitment      Commitment Percentage  

OXFORD FINANCE LLC

   $ 9,000,000         60 % 

SILICON VALLEY BANK

   $ 3,000,000         20 % 

HORIZON TECHNOLOGY FINANCE CORPORATION

   $ 3,000,000         20 %    

 

 

    

 

 

 

TOTAL

   $ 15,000,000         100.00 %    

 

 

    

 

 

 

Aggregate (all Term Loans)

 

Lender

   Term Loan Commitment      Commitment Percentage  

OXFORD FINANCE LLC

   $ 15,000,000         60 % 

SILICON VALLEY BANK

   $ 5,000,000         20 % 

HORIZON TECHNOLOGY FINANCE CORPORATION

   $ 5,000,000         20 %    

 

 

    

 

 

 

TOTAL

   $ 25,000,000         100.00 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished; any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same; trademarks, trade names, service marks, mask
works, rights of use of any name or domain names and, to the extent permitted
under applicable law, any applications therefor, whether registered or not; and
the goodwill of the business of Borrower connected with and symbolized thereby,
know-how, operating manuals, trade secret rights, clinical and non-clinical
data, rights to unpatented inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing; and (ii) more than 65% of
the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Subsidiary of Borrower which is
not an entity organized under the laws of the United States or any territory
thereof, if Borrower demonstrates to Collateral Agent’s reasonable satisfaction
that a pledge of more than sixty five percent (65%) of the Shares of such
Subsidiary creates a present and existing adverse tax consequence to Borrower
under the U.S. Internal Revenue Code.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property.



--------------------------------------------------------------------------------

EXHIBIT B-1

Loan Payment/Advance Request Form

[See attached]



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting Chief Financial Officer of
SUNESIS PHARMACEUTICALS, INC., a Delaware corporation with offices located at
395 Oyster Point Boulevard, Suite 400, South San Francisco, California 94080
(“Borrower”), does hereby certify to OXFORD FINANCE LLC, (“Oxford” and
“Lender”), as collateral agent (the “Collateral Agent”) in connection with that
certain Loan and Security Agreement dated as of October 18, 2011, by and among
Borrower, Collateral Agent and the Lenders from time to time party thereto (the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Collateral Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

7. With respect to the Term B Loan only, Borrower has met the VALOR Milestone.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

7. The proceeds of the Term A Loan shall be disbursed as follows:

 

Disbursement from Oxford:

  

Loan Amount

   $ 6,000,000.00   

Plus:

  

—Deposit Received

   $ 40,000.00   

Less:

  

—Facility Fee

   ($ 150,000.00 ) 

—Interim Interest

   ($ 20,883.33 ) 

—Lender’s Legal Fees (including DLA Piper UK LLP)

   ($ 66,412.00 )* 

Net Proceeds due from Oxford:

   $ 5,802,704.67   

Disbursement from SVB:

  

Loan Amount

   $ 2,000,000.00   

Less:

  

—Facility Fee

   ($ 50,000.00 ) 

—Interim Interest

   ($ 6,961.11 ) 

Net Proceeds due from SVB:

   $ 1,943,038.89   

Disbursement from Horizon:

  

Loan Amount

   $ 2,000,000.00   

Less:

  

—Facility Fee

   ($ 50,000.00 ) 

—Horizon’s Legal Fees

   ($ 10,000.00 ) 

—Interim Interest

   ($ 6,961.11 ) 

Net Proceeds due from Horizon:

   $ 1,933,038.89   

TOTAL TERM A LOAN NET PROCEEDS FROM LENDERS

   $ 9,678,782.45   

8. The aggregate net proceeds of the Term Loans shall be transferred to the
Borrower’s account listed as follows:

 

 

Account Name:

   Sunesis Pharmaceuticals, Inc.     

Bank Name:

   Silicon Valley Bank     

Bank Address:

   3003 Tasman Drive Santa Clara, CA 95954     

Account Number:

   3300075971     

ABA Number:

   121140399   

[Balance of Page Intentionally Left Blank]

 

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

BORROWER:

 

SUNESIS PHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC By  

 

Name:  

 

Title:  

 

[Signature Page to Loan Payment/Advance Request Form; Disbursement Letter]



--------------------------------------------------------------------------------

EXHIBIT B-2

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To:    Date:                                         

 

LOAN PAYMENT:        SUNESIS PHARMACEUTICALS, INC.     From Account
#                                                                             
   To Account #                                         
                                (Deposit Account #)    (Loan Account #)    
Principal $                                         
                                                and/or Interest
$                                                                     
Authorized Signature:                                                         
  

Phone Number:                                                             

Print Name/Title:                                       
                                                     

 

       LOAN ADVANCE:                                    
                                        Complete Outgoing Wire Request section
below if all or a portion of the funds from this loan advance are for an
outgoing wire.     From Account #                                         
                                       To Account
#                                                                  (Loan Account
#)    (Deposit Account #)     Amount of Advance
$                                                                         All
Borrower’s representations and warranties in the Loan and Security Agreement are
true, correct and complete in all material respects on the date of the request
for an advance; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date:    
Authorized Signature:                                       
                        

Phone Number:                                                             

Print Name/Title:                                       
                                                 

 

       OUTGOING WIRE REQUEST:      Complete only if all or a portion of funds
from the loan advance above is to be wired. Deadline for same day processing is
noon, Pacific Time          Beneficiary
Name:                                        
                                        Amount of Wire:
$                                                                  Beneficiary
Bank:                                                                        
Account Number:                                        
                             City and
State:                                                                         
         Beneficiary Bank Transit (ABA)
#:                                                     Beneficiary Bank Code
(Swift, Sort, Chip, etc.):                     

(For International Wire Only)

Intermediary Bank:                                        
                                Transit (ABA)
#:                                                                          For
Further Credit to:                                        
                                Special
Instruction:                                       
                                         
                                         
                                                 By signing below, I (we)
acknowledge and agree that my (our) funds transfer request shall be processed in
accordance with and subject to the terms and conditions set forth in the
agreements(s) covering funds transfer service(s), which agreements(s) were
previously received and executed by me (us).     Authorized
Signature:                                                                    
2nd Signature (if required):                                          Print
Name/Title:                                                                    
Print Name/Title:                                                               
           

 

TELEPHONE #:                                            TELEPHONE
#:                                                            



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

 

TO:

   OXFORD FINANCE LLC, as Collateral Agent and Lender SILICON VALLEY BANK, as
Lender HORIZON TECHNOLOGY FINANCE CORPORATION, as Lender

FROM:

   SUNESIS PHARMACEUTICALS, INC.

The undersigned authorized officer (“Officer”) of SUNESIS PHARMACEUTICALS, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders (the “Agreement”),

(i) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below;

(ii) There are no Events of Default, except as noted below;

(iii) Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.

(iv) Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement;

(v) No Liens have been levied or claims made against Borrower or any of
Borrower’s Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

   Reporting Covenant    Requirement      Complies    1)    (A) Balance sheet
and income statement    Monthly within 30 days      Yes         No         N/A
      (B) Cash flow statement    Quarterly within 30 days      Yes         No   
     N/A   



--------------------------------------------------------------------------------

2)    Annual (CPA Audited) statements    Within 180 days after Fiscal Year End
        Yes         No         N/A    3)    Annual Financial Projections/Budget
(prepared on a monthly basis)    Annually (w/n 10 days of FYE). and when revised
        Yes         No         N/A    4)    A/R & A/P agings    If applicable   
     Yes         No         N/A    5)    8-K, 10-K and 10-Q Filings    Within 5
days of filing         Yes         No         N/A    6)    Compliance
Certificate    Monthly within 30 days         Yes         No         N/A    7)
   IP Report    when required         Yes         No         N/A    8)    Total
amount of Borrower’s cash and cash equivalents at the last day of the
measurement period         $                            Deposit and Securities
Accounts    (Please list all accounts; attach separate sheet if additional space
needed)        

Bank

  

Account Number

   New Account?      Acct Control
Agmt in place?   1)            Yes         No         Yes         No    2)      
     Yes         No         Yes         No    3)            Yes         No      
  Yes         No    4)            Yes         No         Yes         No    5)   
        Yes         No         Yes         No    6)            Yes         No   
     Yes         No       Financial Covenants                None               
   Other Matters                   Have there been any changes in senior
management since the last Compliance Certificate?         Yes         No      
   Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Agreement?          Yes         No          Have there been
any new or pending claims or causes of action against Borrower that involve more
than $250,000?          Yes         No      



--------------------------------------------------------------------------------

Exceptions

        

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

  

 

 

 

 

 

 

          LENDERS USE ONLY         

SUNESIS

PHARMACEUTICALS,

INC.

  

 

DATE

              By:       Received by:   

 

   Verified by:   

 

    Name:                  Title:       Date:   

 

   Date:   

 

          Compliance Status       Yes    No                           



--------------------------------------------------------------------------------

EXHIBIT D

Secured Promissory Note

[See attached]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term [A][B]Loan)

 

$                 Dated:                     , 20    

FOR VALUE RECEIVED, the undersigned, SUNESIS PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 395 Oyster Point Boulevard, Suite 400, South
San Francisco, California 94080 (“Borrower”) HEREBY PROMISES TO PAY to the order
of [OXFORD FINANCE LLC][SILICON VALLEY BANK][HORIZON TECHNOLOGY FINANCE
CORPORATION] (“Lender”) the principal amount of [            ] MILLION DOLLARS
($            ) or such lesser amount as shall equal the outstanding principal
balance of the Term [A][B] Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term [A][B] Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated October 18,
2011 by and among Borrower, Oxford Finance LLC, as Collateral Agent, and the
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). If not sooner paid,
the entire principal amount and all accrued and unpaid interest hereunder shall
be due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term [A][B] Loan is made to Borrower under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Note. The principal amount of this Note
and the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.



--------------------------------------------------------------------------------

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: SUNESIS PHARMACEUTICALS, INC. By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  

Principal

Amount

  

Interest
Rate

   Scheduled
Payment
Amount    Notation
By



--------------------------------------------------------------------------------

CORPORATE BORROWING CERTIFICATE

 

BORROWER:    SUNESIS PHARMACEUTICALS, INC.    DATE: October 18, 2011 LENDERS   
OXFORD FINANCE LLC, as Collateral Agent and Lender      

SILICON VALLEY BANK, as Lender

HORIZON TECHNOLOGY FINANCE CORPORATION, as Lender

  

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Lenders may
rely on them until each Lender receives written notice of revocation from
Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

  

Authorized to
Add or Remove
Signatories

  Daniel N. Swisher, Jr.    President & CEO   

 

   x      Eric H. Bjerkholt    SVP, Corporate Development and Finance and CFO   

 

   x     

 

  

 

  

 

   ¨     

 

  

 

  

 

   ¨     

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Lenders.

Execute Loan Documents. Execute any loan documents any Lender requires.

Grant Security. Grant Collateral Agent and Lenders a security interest in any of
Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Issue Warrants. Issue warrants for Borrower’s capital stock.



--------------------------------------------------------------------------------

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:  

 

Name:  

 

Title:  

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                      of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

          [print title]

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Incorporation (including amendments)



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

SUNESIS PHARMACEUTICALS, INC.

Daniel N. Swisher, Jr. and Daryl B. Winter, hereby certify that:

ONE: The original name of this company was Mosaic Pharmaceuticals, Inc., and the
date of filing the original Certificate of Incorporation of this company with
the Secretary of State of the State of Delaware was February 10, 1998.

TWO: They are the Chief Executive Officer and the Secretary, respectively, of
Sunesis Pharmaceuticals, Inc., a Delaware corporation.

THREE: The Certificate of Incorporation of this Corporation is hereby amended
and restated to read as follows:

ARTICLE I

The name of the corporation is Sunesis Pharmaceuticals, Inc. (the
“Corporation”).

ARTICLE II

The address of the registered office of the Corporation in the State of Delaware
is 1209 Orange Street, in the City of Wilmington, County of New Castle, Zip Code
19801. The name of the registered agent at such address is The Corporation Trust
Company.

ARTICLE III

The purpose of the Corporation is to engage in any lawful act or activity for
which a corporation may be organized under the Delaware General Corporation Law.

ARTICLE IV

A. This Corporation is authorized to issue two classes of stock to be
designated, respectively, “Common Stock “ and “ Preferred Stock .” The total
number of shares that the Corporation is authorized to issue is one hundred five
million (105,000,000) shares, one hundred million (100,000,000) shares of which
shall be Common Stock and five million (5,000,000) shares of which shall be
Preferred Stock. The Common Stock shall have a par value of $0.0001 per share
and the Preferred Stock shall have a par value of $0.0001 per share.

B. The Preferred Stock may be issued from time to time in one or more series.
The Board of Directors of the Corporation (the “ Board of Directors “) is hereby
authorized, by filing a certificate (a “ Certificate of Designation “) pursuant
to the Delaware General Corporation Law, to fix or alter from time to time the
designation, powers, preferences and rights of the shares of each such series
and the qualifications, limitations or restrictions of any wholly unissued
series of Preferred Stock; and to establish from time to time the number of
shares constituting any such series or any of them; and to increase or decrease
the number of shares of any series subsequent to the issuance of shares of that
series, but not below the number of shares of such series then outstanding. In
case the number of shares of any series shall be decreased in accordance with
the foregoing sentence, the shares constituting such decrease shall resume the
status that they had prior to the adoption of the resolution originally fixing
the number of shares of such series.

ARTICLE V

For the management of the business and for the conduct of the affairs of the
Corporation, and in further definition, limitation and regulation of the powers
of the Corporation, of its directors and of its stockholders or any class
thereof, as the case may be, it is further provided that:



--------------------------------------------------------------------------------

A. (1) The management of the business and the conduct of the affairs of the
Corporation shall be vested in the Board of Directors. The number of directors
which shall constitute the whole Board of Directors shall be fixed exclusively
by one or more resolutions adopted from time to time by the Board of Directors.

(2) Subject to the rights of the holders of any series of Preferred Stock to
elect additional directors under specified circumstances, following the date on
which the Corporation is no longer subject to Section 2115 of the California
Corporations Code (the “ Qualifying Record Date “), the directors shall be
divided into three classes designated as Class I, Class II and Class III,
respectively. Directors shall be assigned to each class in accordance with a
resolution or resolutions adopted by the Board of Directors. At the first annual
meeting of stockholders following the Qualifying Record Date, the term of office
of the Class I directors shall expire and Class I directors shall be elected for
a full term of three years. At the second annual meeting of stockholders,
following the Qualifying Record Date, the term of office of the Class II
directors shall expire and Class II directors shall be elected for a full term
of three years. At the third annual meeting of stockholders following the
Qualifying Record Date, the term of office of the Class III directors shall
expire and Class III directors shall be elected for a full term of three years.
At each succeeding annual meeting of stockholders, directors shall be elected
for a full term of three years to succeed the directors of the class whose terms
expire at such annual meeting.

Notwithstanding the foregoing provisions of this Article V(A), each director
shall serve until his successor is duly elected and qualified or until his
death, resignation or removal. No decrease in the number of directors
constituting the Board of Directors shall shorten the term of any incumbent
director.

(3) Subject to the rights of the holders of any series of Preferred Stock, the
Board of Directors or any individual director may be removed from office at any
time (i) with cause by the affirmative vote of the holders of a majority of the
voting power of all the then outstanding shares of voting stock of the
Corporation, entitled to vote at an election of directors (the “ Voting Stock “)
or (ii) without cause by the affirmative vote of the holders of at least
sixty-six and two-thirds percent (66-2/3 %) of the voting power of all the
then-outstanding shares of the Voting Stock.

(4) Subject to the rights of the holders of any series of Preferred Stock, any
vacancies on the Board of Directors resulting from death, resignation,
disqualification, removal or other causes and any newly created directorships
resulting from any increase in the number of directors, shall, unless the Board
of Directors determines by resolution that any such vacancies or newly created
directorships shall be filled by the stockholders, except as otherwise provided
by law, be filled only by the affirmative vote of a majority of the directors
then in office, even though less than a quorum of the Board of Directors, and
not by the stockholders. Any director elected in accordance with the preceding
sentence shall hold office for the remainder of the full term of the director
for which the vacancy was created or occurred and until such director’s
successor shall have been elected and qualified.

B. (1) Subject to Article IX of the Bylaws, in furtherance and not in limitation
of the powers conferred by statute, the Board of Directors is expressly
authorized to make, alter or repeal Bylaws of the Corporation. Notwithstanding
the foregoing, the Bylaws of the Corporation may be rescinded, altered, amended
or repealed in any respect by the affirmative vote of the holders of at least
sixty-six and two-thirds percent (66-2/3 %) of the voting power of all the
then-outstanding shares of the Voting Stock.

(2) The directors of the Corporation need not be elected by written ballot
unless the Bylaws so provide.

(3) No action shall be taken by the stockholders of the Corporation except at an
annual or special meeting of stockholders called in accordance with the Bylaws,
and following the Qualifying Record Date, no action shall be taken by the
stockholders by written consent.

(4) Special meetings of the stockholders of the Corporation may be called, for
any purpose or purposes, by (i) the Chairman of the Board of Directors, (ii) the
Chief Executive Officer, (iii) the Board of Directors pursuant to a resolution
adopted by a majority of the total number of authorized directors (whether or
not there exist any vacancies in previously authorized directorships at the time
any such resolution is presented to the Board of Directors for adoption) or
(iv) by the holders of the shares entitled to cast not less than ten percent
(10%) of the



--------------------------------------------------------------------------------

votes at the meeting, and shall be held at such place, on such date, and at such
time as the Board of Directors shall fix.

(5) Advance notice of stockholder nominations for the election of directors and
of business to be brought by stockholders before any meeting of the stockholders
of the Corporation shall be given in the manner provided in the Bylaws of the
Corporation.

ARTICLE VI

A. To the maximum extent permitted by the Delaware General Corporation Law, as
the same exists or as may hereafter be amended, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director.

B. The Corporation shall indemnify to the fullest extent permitted by law any
person made or threatened to be made a party to an action or proceeding, whether
criminal, civil, administrative or investigative, by reason of the fact that he,
his testator or intestate is or was a director or officer of the Corporation or
any predecessor of the Corporation, or serves or served at any other enterprise
as a director or officer at the request of the Corporation or any predecessor to
the Corporation.

C. Neither any amendment nor repeal of this Article VI, nor the adoption of any
provision of the Corporation’s certificate of incorporation inconsistent with
this Article VI, shall eliminate or reduce the effect of this Article VI in
respect of any matter occurring, or any action or proceeding accruing or arising
or that, but for this Article VI, would accrue or arise, prior to such
amendment, repeal or adoption of an inconsistent provision.

ARTICLE VII

Notwithstanding any other provisions of this Amended and Restated Certificate of
Incorporation or any provision of law which might otherwise permit a lesser vote
or no vote, but in addition to any affirmative vote of the holders of any
particular class or series of the Voting Stock required by law, this Amended and
Restated Certificate of Incorporation or any Certificate of Designation, the
affirmative vote of the holders of at least sixty-six and two-thirds percent
(66-2/3%) of the voting power of all of the then-outstanding shares of the
Voting Stock, voting together as a single class, shall be required to alter,
amend or repeal Articles V, VI and VII.

* * * *

FOUR: This Amended and Restated Certificate of Incorporation has been duly
approved by the Board of Directors.

FIVE: This Amended and Restated Certificate of Incorporation has been duly
adopted in accordance with the provisions of Sections 228, 242 and 245 of the
Delaware General Corporation Law by the Board of Directors and the stockholders
of the Corporation. A majority of the outstanding stock entitled to vote or act
by written consent and a majority of the outstanding stock of each class
entitled to vote or act by written consent as a class approved this Amended and
Restated Certificate of Incorporation by written consent in accordance with
Section 228 of the Delaware General Corporation Law and written notice of such
was given by the Corporation in accordance with said Section 228.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Certificate of Incorporation on this 14th day of September, 2005.

 

By:  

/s/ Daniel N. Swisher, Jr.

  Daniel N. Swisher, Jr.   President and Chief Executive Officer By:  

/s/ Daryl B. Winter, Ph.D.

  Daryl B. Winter, Ph.D.   Secretary



--------------------------------------------------------------------------------

EXHIBIT A-2

CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATION

OF THE SERIES A PREFERRED STOCK

OF

SUNESIS PHARMACEUTICALS, INC.

 

 

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

 

 

The undersigned, Daniel N. Swisher, Jr., hereby certifies that:

ONE: The name of this corporation is SUNESIS PHARMACEUTICALS, INC. (the
“Company” or the “Corporation”) and the date of filing the original Certificate
of Incorporation of this Corporation with the Secretary of State of the State of
Delaware is February 10, 1998.

TWO: He is the duly elected and acting President and Chief Executive Officer of
this Corporation.

THREE: The Amended and Restated Certificate of Incorporation of the Company
filed with the Secretary of State of the State of Delaware on September 30, 2005
(the “Restated Certificate”) authorizes a class of stock designated Preferred
Stock (the “Preferred Stock”), comprising five million (5,000,000) shares, and
provides that such Preferred Stock may be issued from time to time in one or
more series, and vests authority in the Board of Directors of the Company (the
“Board of Directors”) to fix or alter the powers, preferences, rights,
restrictions and other matters granted to or imposed upon any wholly unissued
series of the Preferred Stock.

FOUR: Pursuant to the provisions of Section 151 of the General Corporation Law
of the State of Delaware and the authority vested in the Board of Directors by
the Restated Certificate, the Board of Directors does hereby provide for the
creation of one series of the Preferred Stock, one hundredth of one cent
($0.0001) par value per share, of the Company, and to the extent that the voting
powers and the designations, preferences and relative, participating, optional
or other special rights thereof and the qualifications, limitations or
restrictions of such rights have not been set forth in the Restated Certificate,
does hereby fix the same as follows:

A. SERIES A PREFERRED STOCK. Five million (5,000,000) of the authorized shares
of Preferred Stock are hereby designated “Series A Preferred Stock” (the “Series
A Preferred”). The powers, preferences, rights, restrictions and other matters
relating to the Series A Preferred are as follows:

1. DIVIDEND RIGHTS. The holders of the shares of Series A Preferred shall be
entitled to participate, when, as and if declared by the Board of Directors out
of funds legally available for the purpose, on an as-converted basis with
respect to any dividends payable to the holders of Common Stock.

2. VOTING RIGHTS.

a. General Rights. Except as otherwise provided herein or as required by law,
the Series A Preferred shall vote together with the shares of Common Stock on
all matters and not as a separate class, at any annual or special meeting of
stockholders of the Company, and may act by written consent in the same manner
as the Common Stock, in either case upon the following basis: each holder of
shares of Series A Preferred shall be entitled to such number of votes as shall
be equal to the whole number of shares of Common Stock into which such holder’s
aggregate number of shares of Series A Preferred are convertible (pursuant to
Section 4 hereof) as of the close of business on the record date fixed for such
meeting or the effective date of such written consent.

b. Separate Vote of Series A Preferred. For so long as at least two hundred and
fifty thousand (250,000) shares of Series A Preferred (subject to adjustment for
any stock split, reverse stock split or other similar event affecting the Series
A Preferred after the filing date hereof) remain outstanding, in addition to



--------------------------------------------------------------------------------

any other vote or consent required herein or by law, the vote or written consent
of the holders of at least a majority of the outstanding Series A Preferred (the
“Requisite Holders”) shall be necessary for effecting or validating the
following actions (whether by merger, recapitalization or otherwise):

(i) Any Change of Control (as defined in Section 3 below);

(ii) Any declaration or payment of dividends on the Company’s capital stock;

(iii) Any distribution of cash, securities or other property of the Company to
any of its security holders, other than in the ordinary course of business
consistent with past practice;

(iv) Any redemption of securities of the Company;

(v) Any amendment of the Company’s Certificate of Incorporation or Bylaws;

(vi) Any voluntary liquidation, dissolution or winding up of the Company;

(vii) Any creation (by reclassification or otherwise) or authorization of a new
class or series of shares having rights, preferences or privileges senior to or
on parity with the Series A Preferred;

(viii) Any issuance of Common Stock (a “Common Stock Financing”); provided,
however, that no consent of the Series A Preferred shall be required pursuant to
this paragraph (viii) for the Common Equity Closing (as such term is defined in
that certain Securities Purchase Agreement, dated March 31, 2009, by and between
the Company and the other parties thereto (as amended from time to time, the
“Purchase Agreement”)) and the other transactions contemplated by the Purchase
Agreement; and provided, further, that no consent of the Series A Preferred
shall be required under this paragraph (viii) for any Common Stock Financing
that (A) provides aggregate gross cash proceeds to the Company equal to or
greater than the Minimum Aggregate Common Equity Subscription Amount (as such
term is defined in the Purchase Agreement) and (B) has a purchase price per
share of Common Stock equal to or greater than $0.44 per share, subject to
adjustment for any stock dividends, combinations, splits, recapitalizations and
the like; notwithstanding the foregoing, this paragraph (viii) shall
automatically terminate and be of no force or effect upon the earlier of
(I) receipt by the Company of the Non-Participation Notice (as such term is
defined in the Purchase Agreement), (II) January 15, 2010, if the Cash Balance
Notice (as such term is defined in the Purchase Agreement) reflects a Cash (as
such term is defined in the Purchase Agreement) balance of less than $4.0
million as of January 8, 2010 and no Purchaser Put Notice (as such term is
defined in the Purchase Agreement) is delivered to the Company on or before
January 15, 2010, (III) December 31, 2010, if no Cash Balance Notice delivered
prior to such date reflects a Cash balance less than $4.0 million, and (IV) five
(5) Trading Days following the delivery to the Lead Purchasers (as such term is
defined in the Purchase Agreement) of a Cash Balance Notice reflecting a Cash
balance of the Company of less than $4.0 million and no Purchaser Put Notice is
delivered.

(ix) Any issuance of shares of capital stock of the Company, other than a Common
Stock Financing or pursuant to the Purchase Agreement, incurrence of
indebtedness (whether or not convertible into shares of capital stock of the
Company) or grant of any security interest in the Company (or any subsidiary
thereof) or their respective assets;

(x) Any increase or decrease in the authorized number of shares of Series A
Preferred; or

(xi) Any amendment of the rights, preferences or privileges of the Series A
Preferred.

3. LIQUIDATION RIGHTS.



--------------------------------------------------------------------------------

a. Upon any liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary, before any distribution or payment shall be made to
the holders of any Common Stock, the holders of Series A Preferred shall be
entitled to be paid out of the assets of the Company legally available for
distribution, or the consideration received in such transaction, an amount per
share of Series A Preferred equal to $10.35 plus all declared and unpaid
dividends on such Series A Preferred for each share of Series A Preferred held
by them (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like with respect to such shares after the filing date
hereof).

b. After the payment of the full liquidation preference of the Series A
Preferred as set forth in Section 3(a) above, the remaining assets of the
Company legally available for distribution (or the consideration received in
such transaction), if any, shall be distributed ratably to the holders of the
Common Stock.

c. Unless otherwise waived by the Requisite Holders at such time as a Change of
Control is approved pursuant to Section 2(b) above, a Change of Control shall be
deemed a liquidation for purposes of this Section 3. A “Change of Control” shall
mean and consist of any of the following events:

(i) Any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization own less than 50% of the voting power of the surviving
entity immediately after such consolidation, merger or reorganization; or any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred other than the sale of equity securities issued pursuant to the
Purchase Agreement (an “Acquisition”); or

(ii) A sale, exclusive license or exclusive partnering (in either case, on a
worldwide or regional basis) of a majority or more of the assets of the Company
(an “Asset Transfer”).

d. In any of such events specified in Section 3(c), if the consideration
received by Company is other than cash, its value will be deemed its fair market
value as determined in good faith by the Board of Directors. Any securities
shall be valued as follows:

(i) Securities not subject to investment letter or other similar restrictions on
free marketability covered by (ii) below:

(a) If traded on a securities exchange or through the NASDAQ Global Market, NYSE
or other national stock exchange quotation system, the value shall be deemed to
be the average of the closing prices of the securities on such quotation system
over the thirty (30) day period ending three (3) days prior to the closing;

(b) If actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
thirty (30) day period ending three (3) days prior to the closing; and

(c) If there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors.

(ii) The method of valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a stockholder’s status as an affiliate or former affiliate) shall be
to make an appropriate discount from the market value determined as above in
(i)(a), (b) or (c) to reflect the approximate fair market value thereof, as
determined in good faith by the Board of Directors.

e. If, upon any such liquidation, dissolution, or winding up, the assets of the
Company (or the consideration received in such transaction) shall be
insufficient to make payment in full to all holders of Series A Preferred of the
liquidation preference set forth in Section 3(a) above, then such assets (or



--------------------------------------------------------------------------------

consideration) shall be distributed among the holders of Series A Preferred at
the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled with respect to their shares of Series
A Preferred, and, immediately following any such distribution, the Series A
Preferred shall be cancelled.

4. CONVERSION RIGHTS.

The holders of the Series A Preferred shall have the following rights with
respect to the conversion of the Series A Preferred into shares of Common Stock
(the “Conversion Rights”):

a. Optional Conversion. Subject to and in compliance with the provisions of this
Section 4, any shares of Series A Preferred may, at the option of the holder, be
converted at any time after the “Convertibility Date” into fully-paid and
nonassessable shares of Common Stock. The number of shares of Common Stock to
which a holder of Series A Preferred shall be entitled upon conversion shall be
the product obtained by multiplying the “Series A Preferred Conversion Rate”
then in effect (determined as provided in Section 4(b)) by the number of shares
of Series A Preferred being converted. The “Convertibility Date” shall be the
earliest to occur of (i) one day following the closing of an Alternative Common
Stock Financing (each such term as defined in the Purchase Agreement) or
(ii) January 24, 2011.

b. Series A Preferred Conversion Rate. The conversion rate in effect at any time
for conversion of the Series A Preferred (the “Series A Preferred Conversion
Rate”) shall be the quotient obtained by dividing the Original Issue Price by
the “Series A Preferred Conversion Price,” calculated as provided in
Section 4(c); provided, however, that in the event of a Special Mandatory
Conversion (as defined below), the Series A Preferred Conversion Rate shall be
as set forth in Section 4(m)(i) below. The “Original Issue Price” of the Series
A Preferred shall be $2.20 (as adjusted for any stock dividends, combinations,
splits, recapitalizations and the like with respect to such shares after the
filing date hereof).

c. Series A Preferred Conversion Price. The conversion price for the Series A
Preferred shall initially be equal to $0.22 (the “Series A Preferred Conversion
Price”). Such initial Series A Preferred Conversion Price shall be adjusted from
time to time in accordance with this Section 4. All references to the Series A
Preferred Conversion Price herein shall mean the Series A Preferred Conversion
Price as so adjusted.

d. Mechanics of Conversion. Each holder of Series A Preferred who desires to
convert the same into shares of Common Stock pursuant to this Section 4 shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Company or any transfer agent for the Series A Preferred, and shall give
written notice to the Company at such office that such holder elects to convert
the same. Such notice shall state the number of shares of Series A Preferred
being converted. Thereupon, the Company shall promptly (which shall be no later
than three (3) business days) issue and deliver at such office to such holder a
certificate or certificates for the number of shares of Common Stock to which
such holder is entitled and pay (i) in cash or, to the extent sufficient funds
are not then legally available therefor, in Common Stock (at the Common Stock’s
Fair Market Value calculated as of the date of such conversion), any declared
and unpaid dividends on the shares of Series A Preferred being converted, and
(ii) in cash (at the Common Stock’s Fair Market Value calculated as of the date
of conversion) the value of any fractional share of Common Stock otherwise
issuable to any holder of Series A Series Preferred. Such conversion shall be
deemed to have been made at the close of business on the date of such surrender
of the certificates representing the shares of Series A Preferred to be
converted, and the person entitled to receive the shares of Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holder of such shares of Common Stock on such date. The “Fair Market Value” of
the Common Stock as of the date of the conversion shall be determined as
follows:

(i) If traded on a securities exchange or through the NASDAQ Global Market, NYSE
or other national stock exchange quotation system, the value shall be deemed to
be the average of the closing prices of the securities on such quotation system
over the thirty (30) day period ending three (3) days prior to the conversion;

(ii) If actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
thirty (30) day period ending three (3) days prior to the conversion; and



--------------------------------------------------------------------------------

(iii) If there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors.

e. Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date that the first share of Series A
Preferred is issued (the “Original Issue Date”) effect a subdivision of the
outstanding Common Stock without a corresponding subdivision of the Preferred
Stock, the Series A Preferred Conversion Price in effect immediately before that
subdivision shall be proportionately decreased. Conversely, if the Company shall
at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock into a smaller number of shares without a
corresponding combination of the Preferred Stock, the Series A Preferred
Conversion Price in effect immediately before the combination shall be
proportionately increased. Any adjustment under this Section 4(e) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

f. Adjustment for Common Stock Dividends and Distributions. If the Company at
any time or from time to time after the Original Issue Date makes, or fixes a
record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, in each such event the Series A Preferred Conversion Price that is then
in effect shall be decreased as of the time of such issuance or, in the event
such record date is fixed, as of the close of business on such record date, by
multiplying the Series A Preferred Conversion Price then in effect by a fraction
(i) the numerator of which is the total number of shares of Common Stock issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date, and (ii) the denominator of which is the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date plus the
number of shares of Common Stock issuable in payment of such dividend or
distribution; provided, however, that if such record date is fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Series A Preferred Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series A Preferred Conversion Price shall be adjusted pursuant to this
Section 4(f) to reflect the actual payment of such dividend or distribution.

g. Adjustments for Other Dividends and Distributions. If the Company at any time
or from time to time after the Original Issue Date makes, or fixes a record date
for the determination of holders of Common Stock entitled to receive, a dividend
or other distribution payable in securities of the Company other than shares of
Common Stock, in each such event provision shall be made so that the holders of
the Series A Preferred shall receive upon conversion thereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of other
securities of the Company which they would have received had their Series
A Preferred been converted into Common Stock on the date of such event and had
they thereafter, during the period from the date of such event to and including
the conversion date, retained such securities receivable by them as aforesaid
during such period, subject to all other adjustments called for during such
period under this Section 4 with respect to the rights of the holders of the
Series A Preferred or with respect to such other securities by their terms.

h. Adjustment for Reclassification, Exchange and Substitution. If at any time or
from time to time after the Original Issue Date, the Common Stock issuable upon
the conversion of the Series A Preferred is changed into the same or a different
number of shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than an Acquisition or Asset Transfer as
defined in Section 3 above or a subdivision or combination of shares or stock
dividend or a reorganization, merger, consolidation or sale of assets provided
for elsewhere in this Section 4), in any such event each holder of Series A
Preferred shall then have the right to convert such stock into the kind and
amount of stock and other securities and property receivable upon such
recapitalization, reclassification or other change by holders of the maximum
number of shares of Common Stock into which such shares of Series A Preferred
could have been converted immediately prior to such recapitalization,
reclassification or change, all subject to further adjustment as provided herein
or with respect to such other securities or property by the terms thereof.

i. Reorganizations, Mergers or Consolidations. If the Company at any time or
from time to time after the Original Issue Date makes, or fixes a record date
for the determination of holders of Common Stock entitled to receive, a dividend
or other distribution payable in securities of the Company other than



--------------------------------------------------------------------------------

shares of Common Stock, in each such event provision shall be made so that the
holders of the Series A Preferred shall receive upon conversion thereof, in
addition to the number of shares of Common Stock receivable thereupon, the
amount of other securities of the Company which they would have received had
their Series A Preferred been converted into Common Stock on the date of such
event and had they thereafter, during the period from the date of such event to
and including the conversion date, retained such securities receivable by them
as aforesaid during such period, subject to all other adjustments called for
during such period under this Section 4 with respect to the rights of the
holders of the Series A Preferred or with respect to such other securities by
their terms.

j. Certificate of Adjustment. In each case of an adjustment or readjustment of
the Series A Preferred Conversion Price for the number of shares of Common Stock
or other securities issuable upon conversion of the Series A Preferred, if the
Series A Preferred is then convertible pursuant to this Section 4, the Company,
at its expense, shall compute such adjustment or readjustment in accordance with
the provisions hereof and prepare a certificate showing such adjustment or
readjustment, and shall mail such certificate, by first class mail, postage
prepaid, to each registered holder of Series A Preferred at the holder’s address
as shown in the Company’s books. The certificate shall set forth such adjustment
or readjustment, showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (i) the Series A Preferred
Conversion Price at the time in effect and (ii) the number of shares of Common
Stock and the type and amount, if any, of other property which at the time would
be received upon conversion of the Series A Preferred.

k. Notices of Record Date. Upon (i) any taking by the Company of a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution, or
(ii) any Acquisition (as defined in Section 3) or other capital reorganization
of the Company, any reclassification or recapitalization of the capital stock of
the Company, or any Asset Transfer (as defined in Section 3), or any voluntary
or involuntary dissolution, liquidation or winding up of the Company, the
Company shall mail to each holder of Series A Preferred at least twenty
(20) days prior to the record date specified therein (or such shorter period
approved by the holders of a majority of the outstanding Series A Preferred) a
notice specifying (A) the date on which any such record is to be taken for the
purpose of such dividend or distribution and a description of such dividend or
distribution, (B) the date on which any such Acquisition, reorganization,
reclassification, Asset Transfer, dissolution, liquidation or winding up is
expected to become effective, and (C) the date, if any, that is to be fixed as
to when the holders of record of Series A Preferred (or other securities) shall
be entitled to exchange their shares of Series A Preferred (or other securities)
for securities or other property deliverable upon such Acquisition,
reorganization, reclassification, Asset Transfer, dissolution, liquidation or
winding up.

l. Automatic Conversion.

(i) Each share of Series A Preferred shall automatically be converted into
shares of Common Stock, based on the then-effective Series A Preferred
Conversion Price, upon the earlier of: (A) the affirmative election of the
Requisite Holders, or (B) the date, at any time following the closing of an
Alternative Common Stock Financing, on which the per share fair market value (or
the per share Closing Bid Price (as defined in the Purchase Agreement) if the
Common Stock is quoted on the NASDAQ Global Market, NYSE or other national stock
exchange quotation system) of the Common Stock has been equal to at least $0.66
on each trading day over a period of thirty (30) consecutive trading days and
with an average daily trading volume during such thirty (30) consecutive trading
days equal to or greater than two hundred thousand (200,000) shares, in either
case, subject to adjustment for any stock dividends, combinations, splits,
recapitalizations and the like, as reported by such exchange, or (C) the Common
Equity Closing Date (as defined in the Purchase Agreement). Upon such automatic
conversion, any declared and unpaid dividends shall be paid in accordance with
the provisions of Section 4(d).

(ii) Upon the occurrence of either of the events specified in Section 4(l)(i)
above, the outstanding shares of Series A Preferred shall be converted
automatically without any further action by the holders of such shares and
whether or not the certificates representing such shares are surrendered to the
Company or its transfer agent; provided, however, that the Company shall not be
obligated to issue certificates evidencing the shares of Common Stock issuable
upon such conversion unless the certificates evidencing such shares of Series A
Preferred are either delivered to the Company or its transfer agent as provided
below, or the holder notifies the Company or its transfer agent that such
certificates have been lost, stolen or destroyed and executes an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by



--------------------------------------------------------------------------------

it in connection with such certificates. Upon the occurrence of such automatic
conversion of the Series A Preferred, the holders of Series A Preferred shall
surrender the certificates representing such shares at the office of the Company
or any transfer agent for the Series A Preferred. Thereupon, there shall be
issued and delivered to such holder promptly (which shall be no later than three
(3) business days) at such office and in its name as shown on such surrendered
certificate or certificates, a certificate or certificates for the number of
shares of Common Stock into which the shares of Series A Preferred surrendered
were convertible on the date on which such automatic conversion occurred, and
any declared and unpaid dividends shall be paid in accordance with the
provisions of Section 4(d).

m. Special Mandatory Conversion.

(i) If a holder of Series A Preferred fails to purchase all or a portion of its
Pro Rata Amount (as defined below) of the shares of Common Stock required to be
purchased by such holder at the Common Equity Closing pursuant to the Purchase
Agreement (the “Common Equity Closing”), then the Applicable Portion (as defined
below) of the shares of Series A Preferred Stock held by such holder shall be
automatically, without any further action on the part of the Company or such
holder, converted into shares of Common Stock at an adjusted Series A Preferred
Conversion Rate equal to one (1), subject to any adjustments that may have been
made under Sections 4(e) through 4(i) hereof between the issuance of the Series
A Preferred and the Common Equity Closing. Such conversion is referred to as a
“Special Mandatory Conversion.”

(ii) Upon a Special Mandatory Conversion, each holder of shares of Series A
Preferred converted pursuant to Section 4(m)(i) shall be sent written notice of
such Special Mandatory Conversion. Such shares of Series A Preferred shall be
converted automatically without any further action by the holders of such shares
and whether or not the certificates representing such shares are surrendered to
the Company or its transfer agent; provided, however, that the Company shall not
be obligated to issue certificates evidencing the shares of Common Stock
issuable upon such conversion unless the certificates evidencing such shares of
Series A Preferred are either delivered to the Company or its transfer agent as
provided below, or the holder notifies the Company or its transfer agent that
such certificates have been lost, stolen or destroyed and executes an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection with such certificates. Upon the occurrence of such
automatic conversion of the Series A Preferred, the holders of Series A
Preferred shall surrender the certificates representing such shares at the
office of the Company or any transfer agent for the Series A
Preferred. Thereupon, there shall be issued and delivered to such holder
promptly (which shall be no later than three (3) business days) at such office
and in its name as shown on such surrendered certificate or certificates, a
certificate or certificates for the number of shares of Common Stock into which
the shares of Series A Preferred surrendered were convertible pursuant to
Section 4(m)(i) above.

(iii) Definitions.

(a) “Pro Rata Amount” shall mean, with respect to any holder of Series A
Preferred Stock, the maximum number of shares of Common Stock that such holder
is required to purchase at the Common Equity Closing as set forth in the
Purchase Agreement.

(b) “Applicable Portion” shall mean, with respect to any holder of shares of
Series A Preferred Stock, a number of shares of Series A Preferred Stock
calculated by multiplying the aggregate number of shares of Series A Preferred
Stock held by such holder immediately prior to the Common Equity Closing by a
fraction, the numerator of which is equal to the amount, if positive, by which
such holder’s Pro Rata Amount exceeds the number of shares of Common Stock
actually purchased by such holder in such Common Equity Closing, and the
denominator of which is equal to such holder’s Pro Rata Amount.

n. Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of Series A Preferred. All shares of Common Stock (including
fractions thereof) issuable upon conversion of more than one share of Series A
Preferred by a holder thereof shall be aggregated for purposes of determining
whether the conversion would result in the issuance of any fractional share. If,
after the aforementioned aggregation, the conversion would result in the
issuance of any fractional share, the Company shall, in lieu of issuing any
fractional share, pay cash equal to the product of such fraction multiplied by
the Common Stock’s Fair Market Value (calculated as of the date of conversion).



--------------------------------------------------------------------------------

o. Reservation of Stock Issuable Upon Conversion. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the conversion of the shares of the
Series A Preferred, such number of its shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all outstanding shares of the
Series A Preferred. If at any time the number of authorized but unissued shares
of Common Stock shall not be sufficient to effect the conversion of all then
outstanding shares of the Series A Preferred, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purpose.

p. Notices. Any notice required by the provisions of this Section 4 shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or in the event the
party being notified is outside the United States, ten (10) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with verification of receipt,
or in the event the party being notified is outside the United States, five
(5) business days after deposit with an internationally recognized overnight
courier, specifying next day delivery, with verification of receipt. All notices
shall be addressed to each holder of record at the address of such holder
appearing on the books of the Company.

q. Payment of Taxes. The Company will pay all taxes (other than taxes based upon
income) and other governmental charges that may be imposed with respect to the
issue or delivery of shares of Common Stock upon conversion of shares of Series
A Preferred, excluding any tax or other charge imposed in connection with any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that in which the shares of Series A Preferred so converted were
registered.

5. REDEMPTION. The Series A Preferred shall not be redeemable by the Company.

6. NO REISSUANCE OF SERIES A PREFERRED. No share or shares of Series A Preferred
acquired by the Company shall be reissued.

FIVE: The foregoing Certificate of Designation has been duly approved by the
Board of Directors.

* * * * *

IN WITNESS WHEREOF, Sunesis Pharmaceuticals, Inc. has caused this Certificate of
Designation to be signed by its President and Chief Executive Officer this 3rd
day of April, 2009.

 

SUNESIS PHARMACEUTICALS, INC. By:  

/s/ Daniel N. Swisher

Daniel N. Swisher, Jr.

President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A-3

CERTIFICATE OF AMENDMENT

OF

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

CERTIFICATE OF AMENDMENT OF

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF

SUNESIS PHARMACEUTICALS, INC.

SUNESIS PHARMACEUTICALS, INC., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the
“Corporation”), hereby certifies that:

FIRST: The name of the Corporation is SUNESIS PHARMACEUTICALS, INC.

SECOND: The date on which the Certificate of Incorporation of the Corporation
was originally filed with the Secretary of State of the State of Delaware is
February 10, 1998.

THIRD: Pursuant to Section 242 of the General Corporation Law of the State of
Delaware, this Certificate of Amendment of Amended and Restated Certificate of
Incorporation amends Section A of Article IV of the Corporation’s Amended and
Restated Certificate of Incorporation to read in its entirety as follows:

“A. This Corporation is authorized to issue two classes of stock to be
designated, respectively, “Common Stock” and “Preferred Stock.” The total number
of shares that the Corporation is authorized to issue is four hundred ten
million (410,000,000) shares, four hundred million (400,000,000) shares of which
shall be Common Stock and ten million (10,000,000) shares of which shall be
Preferred Stock. The Common Stock shall have a par value of $0.0001 per share
and the Preferred Stock shall have a par value of $0.0001 per share.”

FOURTH: The foregoing amendment to the Corporation’s Amended and Restated
Certificate of Incorporation has been duly adopted in accordance with the
applicable provisions of Section 242 of the General Corporation Law of the State
of Delaware.

IN WITNESS WHEREOF, SUNESIS PHARMACEUTICALS, INC. has caused this Certificate of
Amendment to be signed by its Chief Executive Officer this 2nd day of July,
2009.

 

SUNESIS PHARMACEUTICALS, INC. By:  

/s/ Daniel N. Swisher, Jr.

  Daniel N. Swisher, Jr.,   Chief Executive Officer and President



--------------------------------------------------------------------------------

EXHIBIT A-4

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF DESIGNATION OF SERIES A PREFERRED STOCK



--------------------------------------------------------------------------------

CERTIFICATE OF AMENDMENT

OF

THE CERTIFICATE OF DESIGNATION

OF THE SERIES A PREFERRED STOCK

OF

SUNESIS PHARMACEUTICALS, INC.

SUNESIS PHARMACEUTICALS, INC., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the “Company,”
or the “Corporation”), DOES HEREBY CERTIFY:

FIRST: The name of this Corporation is Sunesis Pharmaceuticals, Inc.

SECOND: The date on which the Certificate of Designation of the Series A
Preferred Stock of the Corporation (the “Certificate of Designation”) was
originally filed with the Secretary of State of the State of Delaware is
April 3, 2009.

THIRD: Pursuant to the provisions of Section 242 of the General Corporation Law
of the State of Delaware and the authority vested in the Board of Directors of
the Corporation (the “Board”) by the Amended and Restated Certificate of
Incorporation of the Corporation filed with the Secretary of State of the State
of Delaware on September 30, 2005 (the “Restated Certificate”), the Board of
Directors has duly adopted resolutions providing for the amendment of the
Certificate of Designation as provided for hereunder, and such resolutions are
set forth below in pertinent part:

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority vested in the
Board in accordance with the provisions of Section 242 of the General
Corporation Law of the State of Delaware and the Restated Certificate, Section
A(2)(b)(viii) of the Fourth Article of the Certificate of Designation shall be
amended and restated to read in its entirety as follows:

“(viii) Any issuance of Common Stock (a “Common Stock Financing”); provided,
however, that no consent of the Series A Preferred shall be required pursuant to
this paragraph (viii) for the Common Equity Closing (as such term is defined in
that certain Securities Purchase Agreement, dated March 31, 2009, by and between
the Company and the other parties thereto (as amended from time to time, the
“Purchase Agreement”)) and the other transactions contemplated by the Purchase
Agreement; and provided, further, that no consent of the Series A Preferred
shall be required under this paragraph (viii) for any Common Stock Financing
that (A) provides aggregate gross cash proceeds to the Company equal to or
greater than the Minimum Aggregate Common Equity Subscription Amount (as such
term is defined in the Purchase Agreement) and (B) has a purchase price per
share of Common Stock equal to or greater than $0.44 per share, subject to
adjustment for any stock dividends, combinations, splits, recapitalizations and
the like; notwithstanding the foregoing, this paragraph (viii) shall
automatically terminate and be of no force or effect upon the earlier of
(I) receipt by the Company of the Non-Participation Notice (as such term is
defined in the Purchase Agreement), (II) January 15, 2010, if the Cash Balance
Notice (as such term is defined in the Purchase Agreement) reflects a Cash (as
such term is defined in the Purchase Agreement) balance of less than $2.5
million as of January 8, 2010 and no Purchaser Put Notice (as such term is
defined in the Purchase Agreement) is delivered to the Company on or before
January 15, 2010, (III) December 31, 2010, if no Cash Balance Notice delivered
prior to such date reflects a Cash balance less than $2.5 million, and (IV) five
(5) Trading Days following the delivery to the Lead Purchasers (as such term is
defined in the Purchase Agreement) of a Cash Balance Notice reflecting a Cash
balance of the Company of less than $2.5 million and no Purchaser Put Notice is
delivered.”; and

RESOLVED FURTHER, that, upon receipt of the requisite consent of the holders of
the Series A Preferred Stock, the officers of the Company are each authorized
and directed, for and on behalf of the Company, to execute this Certificate of
Amendment and to file it with the Secretary of State of the State of Delaware in
the form and manner as required by the laws of the State of Delaware, with such
additional changes as the Secretary of State of the State of Delaware may
require.



--------------------------------------------------------------------------------

FOURTH: Pursuant to a resolution of the Board of Directors, the Amendment was
submitted to the holders of the Series A Preferred Stock of the Company for
their consent in accordance with the provisions of Section A(2)(b) of the Fourth
Article of the Certificate of Designation, and was duly adopted.

IN WITNESS WHEREOF, Sunesis Pharmaceuticals, Inc. has caused this Certificate of
Amendment to be signed by its duly authorized and elected President and Chief
Executive Officer this 27th day of October, 2009.

 

SUNESIS PHARMACEUTICALS, INC. By:  

/s/ Daniel N. Swisher, Jr.

 

Daniel N. Swisher, Jr.

President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A-5

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF DESIGNATION OF SERIES A PREFERRED STOCK



--------------------------------------------------------------------------------

CERTIFICATE OF AMENDMENT

OF

THE CERTIFICATE OF DESIGNATION

OF THE SERIES A PREFERRED STOCK

OF

SUNESIS PHARMACEUTICALS, INC.

SUNESIS PHARMACEUTICALS, INC., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the “Company,”
or the “Corporation”), DOES HEREBY CERTIFY:

FIRST: The name of this Corporation is Sunesis Pharmaceuticals, Inc.

SECOND: The date on which the Certificate of Designation of the Series A
Preferred Stock of the Corporation (the “Certificate of Designation”) was
originally filed with the Secretary of State of the State of Delaware is
April 3, 2009.

THIRD: Pursuant to the provisions of Section 242 of the General Corporation Law
of the State of Delaware and the authority vested in the Board of Directors of
the Corporation (the “Board”) by the Amended and Restated Certificate of
Incorporation of the Corporation filed with the Secretary of State of the State
of Delaware on September 30, 2005 (the “Restated Certificate”), the Board of
Directors has duly adopted resolutions providing for the amendment of the
Certificate of Designation as provided for hereunder, and such resolutions are
set forth below in pertinent part:

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority vested in the
Board in accordance with the provisions of Section 242 of the General
Corporation Law of the State of Delaware and the Restated Certificate, Section
A(2)(b)(viii) of the Fourth Article of the Certificate of Designation shall be
amended and restated to read in its entirety as follows:

“(viii) Any issuance of Common Stock (a “Common Stock Financing”); provided,
however, that no consent of the Series A Preferred shall be required pursuant to
this paragraph (viii) for the Common Equity Closing (as such term is defined in
that certain Securities Purchase Agreement, dated March 31, 2009, by and between
the Company and the other parties thereto (as amended from time to time, the
“Purchase Agreement”)) and the other transactions contemplated by the Purchase
Agreement; and provided, further, that no consent of the Series A Preferred
shall be required under this paragraph (viii) for any Common Stock Financing
that (A) provides aggregate gross cash proceeds to the Company equal to or
greater than the Minimum Aggregate Common Equity Subscription Amount (as such
term is defined in the Purchase Agreement) and (B) has a purchase price per
share of Common Stock equal to or greater than $0.44 per share, subject to
adjustment for any stock dividends, combinations, splits, recapitalizations and
the like; notwithstanding the foregoing, this paragraph (viii) shall
automatically terminate and be of no force or effect upon the earlier of
(I) receipt by the Company of the Non-Participation Notice (as such term is
defined in the Purchase Agreement), (II) January 15, 2010, if the Cash Balance
Notice (as such term is defined in the Purchase Agreement) reflects a Cash (as
such term is defined in the Purchase Agreement) balance of less than $2.5
million as of January 8, 2010 and no Purchaser Put Notice (as such term is
defined in the Purchase Agreement) is delivered to the Company on or before
January 15, 2010, (III) June 30, 2010, if no Cash Balance Notice delivered prior
to such date reflects a Cash balance less than $2.5 million, and (IV) five
(5) Trading Days following the delivery to the Lead Purchasers (as such term is
defined in the Purchase Agreement) of a Cash Balance Notice reflecting a Cash
balance of the Company of less than $2.5 million and no Purchaser Put Notice is
delivered.”; and

RESOLVED FURTHER, that, upon receipt of the requisite consent of the holders of
the Series A Preferred Stock, the officers of the Company are each authorized
and directed, for and on behalf of the Company, to execute this Certificate of
Amendment and to file it with the Secretary of State of the State of Delaware in
the form and manner as required by the laws of the State of Delaware, with such
additional changes as the Secretary of State of the State of Delaware may
require.

FOURTH: Pursuant to a resolution of the Board of Directors, the Amendment was
submitted to the holders of the Series A Preferred Stock of the Company for
their consent in accordance with the provisions of Section A(2)(b) of the Fourth
Article of the Certificate of Designation, and was duly adopted.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sunesis Pharmaceuticals, Inc. has caused this Certificate of
Amendment to be signed by its duly authorized and elected President and Chief
Executive Officer this 19th day of January, 2010.

 

SUNESIS PHARMACEUTICALS, INC. By:  

/s/ Daniel N. Swisher, Jr.

 

Daniel N. Swisher, Jr.

President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A-6

CERTIFICATE OF AMENDMENT

OF

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

CERTIFICATE OF AMENDMENT TO THE

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF SUNESIS PHARMACEUTICALS, INC.

SUNESIS PHARMACEUTICALS, INC. (the “Corporation”), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware, does hereby certify:

FIRST: The name of the Corporation is Sunesis Pharmaceuticals, Inc.

SECOND: The original name of this company was Mosaic Pharmaceuticals, Inc., and
the date of filing the original Certificate of Incorporation of this company
with the Secretary of State of the State of Delaware was February 10, 1998.

THIRD: The Board of Directors of the Corporation, acting in accordance with the
provisions of Sections 141 and 242 of the General Corporation Law of the State
of Delaware, adopted resolutions amending its Amended and Restated Certificate
of Incorporation as follows:

Article IV, Paragraph A shall be amended to add the following provisions in
their entirety to the existing provisions of Article IV, Paragraph A:

“Effective as of 5:00 p.m., Eastern time, on the date this Certificate of
Amendment to the Amended and Restated Certificate of Incorporation is filed with
the Secretary of State of the State of Delaware (the “Effective Time”), each six
(6) shares of the Corporation’s Common Stock, par value $0.0001 per share,
issued and outstanding prior to the Effective Time shall, automatically and
without any action on the part of the respective holders thereof, be combined
and converted into one (1) share of Common Stock, par value $0.0001 per share,
of the Corporation, and each six (6) shares of the Corporation’s Preferred
Stock, par value $0.0001 per share, issued and outstanding prior to the
Effective Time shall, automatically and without any action on the part of the
respective holders thereof, be combined and converted into one (1) share of
Preferred Stock, par value $0.0001 per share, of the Corporation. No fractional
shares shall be issued and, in lieu thereof, any holder of less than one share
of Common Stock shall, upon surrender after the Effective Time of a certificate
which formerly represented shares of Common Stock that were issued and
outstanding immediately prior to the Effective Time, be entitled to receive cash
for such holder’s fractional share based upon the closing sales price of the
Corporation’s Common Stock as reported on the NASDAQ Capital Market on the date
this Certificate of Amendment to the Amended and Restated Certificate of
Incorporation of the Corporation is filed with the Secretary of State of the
State of Delaware, and any holder of less than one share of Preferred Stock
shall, upon surrender after the Effective Time of a certificate which formerly
represented shares of Preferred Stock that were issued and outstanding
immediately prior to the Effective Time, be entitled to receive cash for such
holder’s fractional share based upon the then fair value of the Preferred Stock
as determined by the Board of Directors.”

FOURTH: This Certificate of Amendment to the Amended and Restated Certificate of
Incorporation was submitted to the stockholders of the Corporation and was duly
adopted and approved in accordance with the provisions of Sections 228 and 242
of the General Corporate Law of the State of Delaware at the annual meeting of
the stockholders of the Corporation.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sunesis Pharmaceuticals, Inc. has caused this Certificate of
Amendment to be signed by its Senior Vice President, Corporate Development and
Finance, Chief Financial Officer and Corporate Secretary as of February 14,
2011.

 

SUNESIS PHARMACEUTICALS, INC. By:   /s/ Eric H. Bjerkholt Name:   Eric H.
Bjerkholt

Title:

  Senior Vice President, Corporate Development  
and Finance, Chief Financial Officer and Corporate Secretary



--------------------------------------------------------------------------------

EXHIBIT B

Bylaws



--------------------------------------------------------------------------------

AMENDED AND RESTATED BYLAWS OF

SUNESIS PHARMACEUTICALS, INC.

(Approved December 5, 2007)

 

 

ARTICLE I - CORPORATE OFFICES

1.1 REGISTERED OFFICE.

The registered office of Sunesis Pharmaceuticals, Inc. shall be fixed in the
corporation’s certificate of incorporation, as the same may be amended from time
to time.

1.2 OTHER OFFICES.

The corporation’s Board of directors (the “Board”) may at any time establish
other offices at any place or places where the corporation is qualified to do
business.

ARTICLE II - MEETINGS OF STOCKHOLDERS

2.1 PLACE OF MEETINGS.

Meetings of stockholders shall be held at any place, within or outside the State
of Delaware, designated by the Board. The Board may, in its sole discretion,
determine that a meeting of stockholders shall not be held at any place, but may
instead be held solely by means of remote communication as authorized by
Section 211(a)(2) of the Delaware General Corporation Law (the “ DGCL “). In the
absence of any such designation or determination, stockholders’ meetings shall
be held at the corporation’s principal executive office.

2.2 ANNUAL MEETING.

The annual meeting of the stockholders of the corporation, for the purpose of
election of directors and for such other business as may lawfully come before
it, shall be held o n such date and at such time as may be designated from time
to time by the Board of Directors.

2.3 SPECIAL MEETING.

A special meeting of the stockholders may be called at any time by the Board,
chairperson of the Board, chief executive officer or president (in the absence
of a chief executive officer), but such special meetings may not be called by
any other person or persons.

No business may be transacted at such special meeting other than the business
specified in such notice to stockholders. Nothing contained in this paragraph of
this Section 2.3 shall be construed as limiting, fixing, or affecting the time
when a meeting of stockholders called by action of the Board may be held.

2.4 ADVANCE NOTICE PROCEDURES; NOTICE OF STOCKHOLDERS’ MEETINGS.

(i) At an annual meeting of the stockholders, only such business shall be
conducted as shall have been properly brought before the meeting. To be properly
brought before an annual meeting, business must be: (A) specified in the notice
of meeting (or any supplement thereto) given by or at the direction of the board
of directors, (B) otherwise properly brought before the meeting by or at the
direction of the board of directors, or (C) otherwise properly brought before
the meeting by a stockholder. For business to be properly brought before an
annual meeting by a stockholder, the stockholder must have given timely notice
thereof in writing to the secretary of the corporation. To be timely, a
stockholder’s notice must be delivered to or mailed and received at the
principal executive offices of the corporation not less than one hundred twenty
(120) calendar days before the one year anniversary of the date on which the
corporation first mailed its proxy statement to stockholders in connection with



--------------------------------------------------------------------------------

the previous year’s annual meeting of stockholders; provided , however , that in
the event that no annual meeting was held in the previous year or the date of
the annual meeting has been changed by more than thirty (30) days from the date
of the prior year’s meeting, notice by the stockholder to be timely must be so
received not later than the close of business on the later of one hundred twenty
(120) calendar days in advance of such annual meeting and ten (10) calendar days
following the date on which public announcement of the date of the meeting is
first made. A stockholder’s notice to the secretary shall set forth as to each
matter the stockholder proposes to bring before the annual meeting: (a) a brief
description of the business desired to be brought before the annual meeting and
the reasons for conducting such business at the annual meeting, (b) the name and
address, as they appear on the corporation’s books, of the stockholder proposing
such business, (c) the class and number of shares of the corporation that are
beneficially owned by the stockholder, (d) any material interest of the
stockholder in such business, and (e) any other information that is required to
be provided by the stockholder pursuant to Regulation 14A under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), in his capacity as a
proponent to a stockholder proposal. Notwithstanding the foregoing, in order to
include information with respect to a stockholder proposal in the proxy
statement and form of proxy for a stockholder’s meeting, stockholders must
provide notice as required by the regulations promulgated under the 1934 Act.
Notwithstanding anything in these bylaws to the contrary, no business shall be
conducted at any annual meeting except in accordance with the procedures set
forth in this paragraph (i). The chairman of the annual meeting shall, if the
facts warrant, determine and declare at the meeting that business was not
properly brought before the meeting and in accordance with the provisions of
this paragraph (i), and, if he should so determine, he shall so declare at the
meeting that any such business not properly brought before the meeting shall not
be transacted.

(ii) Only persons who are nominated in accordance with the procedures set forth
in this paragraph (ii) shall be eligible for election as directors. Nominations
of persons for election to the board of directors of the corporation may be made
at a meeting of stockholders by or at the direction of the board of directors or
by any stockholder of the corporation entitled to vote in the election of
directors at the meeting who complies with the notice procedures set forth in
this paragraph (ii). Such nominations, other than those made by or at the
direction of the board of directors, shall be made pursuant to timely notice in
writing to the secretary of the corporation in accordance with the provisions of
paragraph (i) of this Section 2.4. Such stockholder’s notice shall set forth
(a) as to each person, if any, whom the stockholder proposes to nominate for
election or re-election as a director: (A) the name, age, business address and
residence address of such person, (B) the principal occupation or employment of
such person, (C) the class and number of shares of the corporation that are
beneficially owned by such person, (D) a description of all arrangements or
understandings between the stockholder and each nominee and any other person or
persons (naming such person or persons) pursuant to which the nominations are to
be made by the stockholder, and (E) any other information relating to such
person that is required to be disclosed in solicitations of proxies for
elections of directors, or is otherwise required, in each case pursuant to
Regulation 14A under the 1934 Act (including without limitation such person’s
written consent to being named in the proxy statement, if any, as a nominee and
to serving as a director if elected); and (b) as to such stockholder giving
notice, the information required to be provided pursuant to paragraph (i) of
this Section 2.4. At the request of the board of directors, any person nominated
by a stockholder for election as a director shall furnish to the secretary of
the corporation that information required to be set forth in the stockholder’s
notice of nomination which pertains to the nominee. No person shall be eligible
for election as a director of the corporation unless nominated in accordance
with the procedures set forth in this paragraph (ii). The chairman of the
meeting shall, if the facts warrant, determine and declare at the meeting that a
nomination was not made in accordance with the procedures prescribed by these
bylaws, and if he should so determine, he shall so declare at the meeting, and
the defective nomination shall be disregarded.

These provisions shall not prevent the consideration and approval or disapproval
at an annual meeting of reports of officers, directors and committees of the
board of directors, but in connection therewith no new business shall be acted
upon at any such meeting unless stated, filed and received as herein provided.
Notwithstanding anything in these bylaws to the contrary, no business brought
before a meeting by a stockholder shall be conducted at an annual meeting except
in accordance with procedures set forth in this Section 2.4.

All notices of meetings of stockholders shall be sent or otherwise given in
accordance with either Section 2.5 or Section 8.1 of these bylaws not less than
10 nor more than 60 days before the date of the meeting to each stockholder
entitled to vote at such meeting. The notice shall specify the place, if any,
date and hour of the meeting, the means of remote communication, if any, by
which stockholders and proxy holders may be deemed to



--------------------------------------------------------------------------------

be present in person and vote at such meeting, and, in the case of a special
meeting, the purpose or purposes for which the meeting is called.

2.5 MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE.

Notice of any meeting of stockholders shall be given:

(i) if mailed, when deposited in the United States mail, postage prepaid,
directed to the stockholder at his or her address as it appears on the
corporation’s records; or

(ii) if electronically transmitted as provided in Section 8.1 of these bylaws.

An affidavit of the secretary or an assistant secretary of the corporation or of
the transfer agent or any other agent of the corporation that the notice has
been given by mail or by a form of electronic transmission, as applicable,
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.

2.6 QUORUM.

The holders of a majority of the stock issued and outstanding and entitled to
vote, present in person or represented by proxy, shall constitute a quorum for
the transaction of business at all meetings of the stockholders. If, however,
such quorum is not present or represented at any meeting of the stockholders,
then either (i) the chairperson of the meeting, or (ii) the stockholders
entitled to vote at the meeting, present in person or represented by proxy,
shall have power to adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum is present or represented. At
such adjourned meeting at which a quorum is present or represented, any business
may be transacted that might have been transacted at the meeting as originally
noticed.

2.7 ADJOURNED MEETING; NOTICE.

When a meeting is adjourned to another time or place, unless these bylaws
otherwise require, notice need not be given of the adjourned meeting if the
time, place if any thereof, and the means of remote communications if any by
which stockholders and proxy holders may be deemed to be present in person and
vote at such adjourned meeting are announced at the meeting at which the
adjournment is taken. At the adjourned meeting, the corporation may transact any
business which might have been transacted at the original meeting. If the
adjournment is for more than 30 days, or if after the adjournment a new record
date is fixed for the adjourned meeting, a notice of the adjourned meeting shall
be given to each stockholder of record entitled to vote at the meeting.

2.8 CONDUCT OF BUSINESS.

The chairperson of any meeting of stockholders shall determine the order of
business and the procedure at the meeting, including such regulation of the
manner of voting and the conduct of business.

2.9 VOTING.

The stockholders entitled to vote at any meeting of stockholders shall be
determined in accordance with the provisions of Section 2.11 of these bylaws,
subject to Section 217 (relating to voting rights of fiduciaries, pledgors and
joint owners of stock) and Section 218 (relating to voting trusts and other
voting agreements) of the DGCL.

Except as may be otherwise provided in the certificate of incorporation or these
bylaws, each stockholder shall be entitled to one vote for each share of capital
stock held by such stockholder.

2.10 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING.

Subject to the rights of the holders of the shares of any series of Preferred
Stock or any other class of stock or series thereof having a preference over the
Common Stock as dividend or upon liquidation, any action required or



--------------------------------------------------------------------------------

permitted to be taken by the stockholders of the corporation must be effected at
a duly called annual or special meeting of stockholders of the corporation and
may not be effected by any consent in writing by such stockholders.

2.11 RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS.

In order that the corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the Board may fix, in advance, a record date, which record date shall not
precede the date on which the resolution fixing the record date is adopted and
which shall not be more than 60 nor less than 10 days before the date of such
meeting, nor more than 60 days prior to any other such action.

If the Board does not so fix a record date:

(i) The record date for determining stockholders entitled to notice of or to
vote at a meeting of stockholders shall be at the close of business on the day
next preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held.

(ii) The record date for determining stockholders for any other purpose shall be
at the close of business on the day on which the Board adopts the resolution
relating thereto.

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however , that the Board may fix a new record date for the adjourned meeting.

2.12 PROXIES.

Each stockholder entitled to vote at a meeting of stockholders may authorize
another person or persons to act for such stockholder by proxy authorized by an
instrument in writing or by a transmission permitted by law filed in accordance
with the procedure established for the meeting, but no such proxy shall be voted
or acted upon after three years from its date, unless the proxy provides for a
longer period. The revocability of a proxy that states on its face that it is
irrevocable shall be governed by the provisions of Section 212 of the DGCL.

2.13 LIST OF STOCKHOLDERS ENTITLED TO VOTE.

The officer who has charge of the stock ledger of the corporation shall prepare
and make, at least 10 days before every meeting of stockholders, a complete list
of the stockholders entitled to vote at the meeting, arranged in alphabetical
order, and showing the address of each stockholder and the number of shares
registered in the name of each stockholder. The corporation shall not be
required to include electronic mail addresses or other electronic contact
information on such list. Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting for a period of at least 10
days prior to the meeting: (i) on a reasonably accessible electronic network,
provided that the information required to gain access to such list is provided
with the notice of the meeting, or (ii) during ordinary business hours, at the
corporation’s principal executive office. In the event that the corporation
determines to make the list available on an electronic network, the corporation
may take reasonable steps to ensure that such information is available only to
stockholders of the corporation. If the meeting is to be held at a place, then
the list shall be produced and kept at the time and place of the meeting during
the whole time thereof, and may be inspected by any stockholder who is present.
If the meeting is to be held solely by means of remote communication, then the
list shall also be open to the examination of any stockholder during the whole
time of the meeting on a reasonably accessible electronic network, and the
information required to access such list shall be provided with the notice of
the meeting. Such list shall presumptively determine the identity of the
stockholders entitled to vote at the meeting and the number of shares held by
each of them.

2.14 INSPECTORS OF ELECTION



--------------------------------------------------------------------------------

A written proxy may be in the form of a telegram, cablegram, or other means of
electronic transmission which sets forth or is submitted with information from
which it can be determined that the telegram, cablegram, or other means of
electronic transmission was authorized by the person.

Before any meeting of stockholders, the board of directors shall appoint an
inspector or inspectors of election to act at the meeting or its adjournment.
The number of inspectors shall be either one (1) or three (3). If any person
appointed as inspector fails to appear or fails or refuses to act, then the
chairperson of the meeting may, and upon the request of any stockholder or a
stockholder’s proxy shall, appoint a person to fill that vacancy.

Such inspectors shall:

(i) determine the number of shares outstanding and the voting power of each, the
number of shares represented at the meeting, the existence of a quorum, and the
authenticity, validity, and effect of proxies;

(ii) receive votes, ballots or consents;

(iii) hear and determine all challenges and questions in any way arising in
connection with the right to vote;

(iv) count and tabulate all votes or consents;

(v) determine when the polls shall close;

(vi) determine the result; and

(vii) do any other acts that may be proper to conduct the election or vote with
fairness to all stockholders.

The inspectors of election shall perform their duties impartially, in good
faith, to the best of their ability and as expeditiously as is practical. If
there are three (3) inspectors of election, the decision, act or certificate of
a majority is effective in all respects as the decision, act or certificate of
all. Any report or certificate made by the inspectors of election is prima facie
evidence of the facts stated therein.

ARTICLE III - DIRECTORS

3.1 POWERS.

Subject to the provisions of the DGCL and any limitations in the certificate of
incorporation or these bylaws relating to action required to be approved by the
stockholders or by the outstanding shares, the business and affairs of the
corporation shall be managed and all corporate powers shall be exercised by or
under the direction of the Board.

3.2 NUMBER OF DIRECTORS.

The authorized number of directors shall be determined from time to time by
resolution of the Board, provided the Board shall consist of at least
one member. No reduction of the authorized number of directors shall have the
effect of removing any director before that director’s term of office expires.

3.3 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS.

Except as provided in Section 3.4 of these bylaws, each director, including a
director elected to fill a vacancy, shall hold office until the expiration of
the term for which elected and until such director’s successor is elected and
qualified or until such director’s earlier death, resignation or removal.
Directors need not be stockholders unless so required by the certificate of
incorporation or these bylaws. The certificate of incorporation or these bylaws
may prescribe other qualifications for directors.



--------------------------------------------------------------------------------

If so provided in the certificate of incorporation, the directors of the
corporation shall be divided into three classes.

3.4 RESIGNATION AND VACANCIES.

Any director may resign at any time upon notice given in writing or by
electronic transmission to the corporation. When one or more directors so
resigns and the resignation is effective at a future date, a majority of the
directors then in office, including those who have so resigned, shall have power
to fill such vacancy or vacancies, the vote thereon to take effect when such
resignation or resignations shall become effective, and each director so chosen
shall hold office as provided in this section in the filling of other vacancies.

Unless otherwise provided in the certificate of incorporation or these bylaws,
vacancies and newly created directorships resulting from any increase in the
authorized number of directors elected by all of the stockholders having the
right to vote as a single class may be filled by a majority of the directors
then in office, although less than a quorum, or by a sole remaining director. If
the directors are divided into classes, a person so elected by the directors
then in office to fill a vacancy or newly created directorship shall hold office
until the next election of the class for which such director shall have been
chosen and until his or her successor shall have been duly elected and
qualified.

If at any time, by reason of death or resignation or other cause, the
corporation should have no directors in office, then any officer or any
stockholder or an executor, administrator, trustee or guardian of a stockholder,
or other fiduciary entrusted with like responsibility for the person or estate
of a stockholder, may call a special meeting of stockholders in accordance with
the provisions of the certificate of incorporation or these bylaws, or may apply
to the Court of Chancery for a decree summarily ordering an election as provided
in Section 211 of the DGCL.

If, at the time of filling any vacancy or any newly created directorship, the
directors then in office constitute less than a majority of the whole Board (as
constituted immediately prior to any such increase), then the Court of Chancery
may, upon application of any stockholder or stockholders holding at least 10% of
the total number of the shares at the time outstanding having the right to vote
for such directors, summarily order an election to be held to fill any such
vacancies or newly created directorships, or to replace the directors chosen by
the directors then in office as aforesaid, which election shall be governed by
the provisions of Section 211 of the DGCL as far as applicable.

3.5 PLACE OF MEETINGS; MEETINGS BY TELEPHONE.

The Board may hold meetings, both regular and special, either within or outside
the State of Delaware.

Unless otherwise restricted by the certificate of incorporation or these bylaws,
members of the Board, or any committee designated by the Board, may participate
in a meeting of the Board, or any committee, by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at the meeting.

3.6 REGULAR MEETINGS.

Regular meetings of the Board may be held without notice at such time and at
such place as shall from time to time be determined by the Board.

3.7 SPECIAL MEETINGS; NOTICE.

Special meetings of the Board for any purpose or purposes may be called at any
time by the chairperson of the Board, the chief executive officer, the
president, the secretary or a majority of the authorized number of directors.

Notice of the time and place of special meetings shall be:

(i) delivered personally by hand, by courier or by telephone;



--------------------------------------------------------------------------------

(ii) sent by United States first-class mail, postage prepaid;

(iii) sent by facsimile; or

(iv) sent by electronic mail,

directed to each director at that director’s address, telephone number,
facsimile number or electronic mail address, as the case may be, as shown on the
corporation’s records.

If the notice is (i) delivered personally by hand, by courier or by telephone,
(ii) sent by facsimile or (iii) sent by electronic mail, it shall be delivered
or sent at least 24 hours before the time of the holding of the meeting. If the
notice is sent by United States mail, it shall be deposited in the United States
mail at least four days before the time of the holding of the meeting. Any oral
notice may be communicated to the director. The notice need not specify the
place of the meeting (if the meeting is to be held at the corporation’s
principal executive office) nor the purpose of the meeting.

3.8 QUORUM.

At all meetings of the Board, a majority of the authorized number of directors
shall constitute a quorum for the transaction of business. The vote of a
majority of the directors present at any meeting at which a quorum is present
shall be the act of the Board, except as may be otherwise specifically provided
by statute, the certificate of incorporation or these bylaws. If a quorum is not
present at any meeting of the Board, then the directors present thereat may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum is present.

A meeting at which a quorum is initially present may continue to transact
business notwithstanding the withdrawal of directors, if any action taken is
approved by at least a majority of the required quorum for that meeting.

3.9 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING.

Unless otherwise restricted by the certificate of incorporation or these bylaws,
any action required or permitted to be taken at any meeting of the Board, or of
any committee thereof, may be taken without a meeting if all members of the
Board or committee, as the case may be, consent thereto in writing or by
electronic transmission and the writing or writings or electronic transmission
or transmissions are filed with the minutes of proceedings of the Board or
committee. Such filing shall be in paper form if the minutes are maintained in
paper form and shall be in electronic form if the minutes are maintained in
electronic form.

3.10 FEES AND COMPENSATION OF DIRECTORS.

Unless otherwise restricted by the certificate of incorporation or these bylaws,
the Board shall have the authority to fix the compensation of directors.

3.11 REMOVAL OF DIRECTORS.

Any director may be removed from office by the stockholders of the corporation
only for cause.

No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of such director’s term of office.

ARTICLE IV - COMMITTEES

4.1 COMMITTEES OF DIRECTORS.



--------------------------------------------------------------------------------

The Board may, by resolution passed by a majority of the authorized number of
directors, designate one or more committees, each committee to consist of one or
more of the directors of the corporation. The Board may designate one or more
directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee. In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not such
member or members constitute a quorum, may unanimously appoint another member of
the Board to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent provided in the resolution of the
Board or in these bylaws, shall have and may exercise all the powers and
authority of the Board in the management

of the business and affairs of the corporation, and may authorize the seal of
the corporation to be affixed to all papers that may require it; but no such
committee shall have the power or authority to (i) approve or adopt, or
recommend to the stockholders, any action or matter expressly required by the
DGCL to be submitted to stockholders for approval, or (ii) adopt, amend or
repeal any bylaw of the corporation,

4.2 COMMITTEE MINUTES.

Each committee shall keep regular minutes of its meetings and report the same to
the Board when required.

4.3 MEETINGS AND ACTION OF COMMITTEES.

Meetings and actions of committees shall be governed by, and held and taken in
accordance with, the provisions of:

(i) Section 3.5 (place of meetings and meetings by telephone);

(ii) Section 3.6 (regular meetings);

(iii) Section 3.7 (special meetings and notice);

(iv) Section 3.8 (quorum);

(v) Section 7.12 (waiver of notice); and

(vi) Section 3.9 (action without a meeting)

with such changes in the context of those bylaws as are necessary to substitute
the committee and its members for the Board and its members. However :

(i) the time of regular meetings of committees may be determined either by
resolution of the Board or by resolution of the committee;

(ii) special meetings of committees may also be called by resolution of the
Board; and

(iii) notice of special meetings of committees shall also be given to all
alternate members, who shall have the right to attend all meetings of the
committee. The Board may adopt rules for the government of any committee not
inconsistent with the provisions of these bylaws.

ARTICLE V - OFFICERS

5.1 OFFICERS.

The officers of the corporation shall be a president and a secretary. The
corporation may also have, at the discretion of the Board, a chairperson of the
Board, a vice chairperson of the Board, a chief executive officer, a chief
financial officer or treasurer, one or more vice presidents, one or more
assistant vice presidents, one or more assistant treasurers, one or more
assistant secretaries, and any such other officers as may be appointed in
accordance with the provisions of these bylaws. Any number of offices may be
held by the same person.



--------------------------------------------------------------------------------

5.2 APPOINTMENT OF OFFICERS.

The Board shall appoint the officers of the corporation, except such officers as
may be appointed in accordance with the provisions of Sections 5.3 and 5.5 of
these bylaws, subject to the rights, if any, of an officer under any contract of
employment.

5.3 SUBORDINATE OFFICERS.

The Board may appoint, or empower the chief executive officer or, in the absence
of a chief executive officer, the president, to appoint, such other officers and
agents as the business of the corporation may require. Each of such officers and
agents shall hold office for such period, have such authority, and perform such
duties as are provided in these bylaws or as the Board may from time to time
determine.

5.4 REMOVAL AND RESIGNATION OF OFFICERS.

Subject to the rights, if any, of an officer under any contract of employment,
any officer may be removed, either with or without cause, by an affirmative vote
of the majority of the Board at any regular or special meeting of the Board or,
except in the case of an officer chosen by the Board, by any officer upon whom
such power of removal may be conferred by the Board.

Any officer may resign at any time by giving written notice to the corporation.
Any resignation shall take effect at the date of the receipt of that notice or
at any later time specified in that notice. Unless otherwise specified in the
notice of resignation, the acceptance of the resignation shall not be necessary
to make it effective. Any resignation is without prejudice to the rights, if
any, of the corporation under any contract to which the officer is a party.

5.5 VACANCIES IN OFFICES.

Any vacancy occurring in any office of the corporation shall be filled by the
Board or as provided in Section 5.2.

5.6 REPRESENTATION OF SHARES OF OTHER CORPORATIONS.

The chairperson of the Board, the president, any vice president, the treasurer,
the secretary or assistant secretary of this corporation, or any other person
authorized by the Board or the president or a vice president, is authorized to
vote, represent, and exercise on behalf of this corporation all rights incident
to any and all shares of any other corporation or corporations standing in the
name of this corporation. The authority granted herein may be exercised either
by such person directly or by any other person authorized to do so by proxy or
power of attorney duly executed by such person having the authority.

5.7 AUTHORITY AND DUTIES OF OFFICERS.

All officers of the corporation shall respectively have such authority and
perform such duties in the management of the business of the corporation as may
be designated from time to time by the Board or the stockholders and, to the
extent not so provided, as generally pertain to their respective offices,
subject to the control of the Board.

ARTICLE VI - RECORDS AND REPORTS

6.1 MAINTENANCE AND INSPECTION OF RECORDS.

The corporation shall, either at its principal executive office or at such place
or places as designated by the Board, keep a record of its stockholders listing
their names and addresses and the number and class of shares held by each
stockholder, a copy of these bylaws as amended to date, accounting books, and
other records.



--------------------------------------------------------------------------------

Any stockholder of record, in person or by attorney or other agent, shall, upon
written demand under oath stating the purpose thereof, have the right during the
usual hours for business to inspect for any proper purpose the corporation’s
stock ledger, a list of its stockholders, and its other books and records and to
make copies or extracts therefrom. A proper purpose shall mean a purpose
reasonably related to such person’s interest as a stockholder. In every instance
where an attorney or other agent is the person who seeks the right to
inspection, the demand under oath shall be accompanied by a power of attorney or
such other writing that authorizes the attorney or other agent so to act on
behalf of the stockholder. The demand under oath shall be directed to the
corporation at its registered office in Delaware or at its principal executive
office.

6.2 INSPECTION BY DIRECTORS.

Any director shall have the right to examine the corporation’s stock ledger, a
list of its stockholders, and its other books and records for a purpose
reasonably related to his or her position as a director. The Court of Chancery
is hereby vested with the exclusive jurisdiction to determine whether a director
is entitled to the inspection sought. The Court may summarily order the
corporation to permit the director to inspect any and all books and records, the
stock ledger, and the stock list and to make copies or extracts therefrom. The
Court may, in its discretion, prescribe any limitations or conditions with
reference to the inspection, or award such other and further relief as the Court
may deem just and proper.

ARTICLE VII - GENERAL MATTERS

7.1 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS.

The Board, except as otherwise provided in these bylaws, may authorize any
officer or officers, or agent or agents, to enter into any contract or execute
any instrument in the name of and on behalf of the corporation; such authority
may be general or confined to specific instances. Unless so authorized or
ratified by the Board or within the agency power of an officer, no officer,
agent or employee shall have any power or authority to bind the corporation by
any contract or engagement or to pledge its credit or to render it liable for
any purpose or for any amount.

7.2 STOCK CERTIFICATES; PARTLY PAID SHARES.

The shares of the corporation shall be represented by certificates or shall be
uncertificated. Certificates of the shares of stock, if any shall be in such
form as is consistent with the Certificate of Incorporation and applicable law.
Every holder of stock represented by certificates in the corporation and, upon
request every holder of uncertificated shares, shall be entitled to have a
certificate signed by, or in the name of the corporation by the chairperson or
vice-chairperson of the Board, or the president or vice-president, and by the
treasurer or an assistant treasurer, or the secretary or an assistant secretary
of such corporation, certifying the number of shares owned by such holder in the
corporation. Any or all of the signatures on a certificate may be a facsimile.
In case any officer, transfer agent or registrar who has signed or whose
facsimile signature has been placed upon a certificate has ceased to be such
officer, transfer agent or registrar before such certificate is issued, it may
be issued by the corporation with the same effect as if he were such officer,
transfer agent or registrar at the date of issue.

The corporation may issue the whole or any part of its shares as partly paid and
subject to call for the remainder of the consideration to be paid therefor. Upon
the face or back of each stock certificate issued to represent any such partly
paid shares, upon the books and records of the corporation in the case of
uncertificated partly paid shares, the total amount of the consideration to be
paid therefor and the amount paid thereon shall be stated. Upon the declaration
of any dividend on fully paid shares, the corporation shall declare a dividend
upon partly paid shares of the same class, but only upon the basis of the
percentage of the consideration actually paid thereon.

7.3 SPECIAL DESIGNATION ON CERTIFICATES.

If the corporation is authorized to issue more than one class of stock or more
than one series of any class, then the powers, the designations, the
preferences, and the relative, participating, optional or other special rights
of each class of stock or series thereof and the qualifications, limitations or
restrictions of such preferences and/or rights shall be set forth in full or
summarized on the face or back of the certificate, if any, that the corporation
shall



--------------------------------------------------------------------------------

issue to represent such class or series of stock; provided, however , that,
except as otherwise provided in Section 202 of the DGCL, in lieu of the
foregoing requirements there may be set forth on the face or back of the
certificate, if any, that the corporation shall issue to represent such class or
series of stock a statement that the corporation will furnish without charge to
each stockholder who so requests the powers, the designations, the preferences,
and the relative, participating, optional or other special rights of each class
of stock or series thereof and the qualifications, limitations or restrictions
of such preferences and/or rights.

7.4 LOST CERTIFICATES.

Except as provided in this Section 7.4, no new certificates for shares issued,
in the case of stock represented by certificate, shall be issued to replace a
previously issued certificate unless the latter is surrendered to the
corporation and cancelled at the same time. The corporation may issue a new
certificate of stock or uncertificated shares in the place of any certificate
theretofore issued by it, alleged to have been lost, stolen or destroyed, and
the corporation may require the owner of the lost, stolen or destroyed
certificate, or such owner’s legal representative, to give the corporation a
bond sufficient to indemnify it against any claim that may be made against it on
account of the alleged loss, theft or destruction of any such certificate or the
issuance of such new certificate or uncertificated shares.

7.5 CONSTRUCTION; DEFINITIONS.

Unless the context requires otherwise, the general provisions, rules of
construction, and definitions in the DGCL shall govern the construction of these
bylaws. Without limiting the generality of this provision, the singular number
includes the plural, the plural number includes the singular, and the term
“person” includes both a corporation and a natural person.

7.6 DIVIDENDS.

The Board, subject to any restrictions contained in either (i) the DGCL, or
(ii) the certificate of incorporation, may declare and pay dividends upon the
shares of its capital stock. Dividends may be paid in cash, in property, or in
shares of the corporation’s capital stock.

The Board may set apart out of any of the funds of the corporation available for
dividends a reserve or reserves for any proper purpose and may abolish any such
reserve. Such purposes shall include but not be limited to equalizing dividends,
repairing or maintaining any property of the corporation, and meeting
contingencies.

7.7 FISCAL YEAR.

The fiscal year of the corporation shall be fixed by resolution of the Board and
may be changed by the Board.

7.8 SEAL.

The corporation may adopt a corporate seal, which shall be adopted and which may
be altered by the Board. The corporation may use the corporate seal by causing
it or a facsimile thereof to be impressed or affixed or in any other manner
reproduced.

7.9 TRANSFER OF STOCK.

Transfers of record of shares of stock of the corporation shall be made only
upon its books by the holders thereof, in person or by attorney duly authorized,
and, in the case of stock represented by certificate, upon the surrender of a
properly endorsed certificate or certificates for a like number of shares. It
shall be the duty of the corporation to issue a new certificate, if any, to the
person entitled thereto, cancel the old certificate, if any, and record the
transaction in its books.

7.10 STOCK TRANSFER AGREEMENTS.



--------------------------------------------------------------------------------

The corporation shall have power to enter into and perform any agreement with
any number of stockholders of any one or more classes of stock of the
corporation to restrict the transfer of shares of stock of the corporation of
any one or more classes owned by such stockholders in any manner not prohibited
by the DGCL.

7.11 REGISTERED STOCKHOLDERS.

The corporation:

(i) shall be entitled to recognize the exclusive right of a person registered on
its books as the owner of shares to receive dividends and to vote as such owner;

(ii) shall be entitled to hold liable for calls and assessments the person
registered on its books as the owner of shares; and

(iii) shall not be bound to recognize any equitable or other claim to or
interest in such share or shares on the part of another person, whether or not
it shall have express or other notice thereof, except as otherwise provided by
the laws of Delaware.

7.12 WAIVER OF NOTICE.

Whenever notice is required to be given under any provision of the DGCL, the
certificate of incorporation or these bylaws, a written waiver, signed by the
person entitled to notice, or a waiver by electronic transmission by the person
entitled to notice, whether before or after the time of the event for which
notice is to be given, shall be deemed equivalent to notice. Attendance of a
person at a meeting shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the stockholders need be
specified in any written waiver of notice or any waiver by electronic
transmission unless so required by the certificate of incorporation or these
bylaws.

ARTICLE VIII - NOTICE BY ELECTRONIC TRANSMISSION

8.1 NOTICE BY ELECTRONIC TRANSMISSION.

Without limiting the manner by which notice otherwise may be given effectively
to stockholders pursuant to the DGCL, the certificate of incorporation or these
bylaws, any notice to stockholders given by the corporation under any provision
of the DGCL, the certificate of incorporation or these bylaws shall be effective
if given by a form of electronic transmission consented to by the stockholder to
whom the notice is given. Any such consent shall be revocable by the stockholder
by written notice to the corporation. Any such consent shall be deemed revoked
if:

(i) the corporation is unable to deliver by electronic transmission two
consecutive notices given by the corporation in accordance with such consent;
and

(ii) such inability becomes known to the secretary or an assistant secretary of
the corporation or to the transfer agent, or other person responsible for the
giving of notice.

However, the inadvertent failure to treat such inability as a revocation shall
not invalidate any meeting or other action.

Any notice given pursuant to the preceding paragraph shall be deemed given:

 

(i) if by facsimile telecommunication, when directed to a number at which the
stockholder has consented to receive notice;



--------------------------------------------------------------------------------

(ii) if by electronic mail, when directed to an electronic mail address at which
the stockholder has consented to receive notice;

 

(iii) if by a posting on an electronic network together with separate notice to
the stockholder of such specific posting, upon the later of (A) such posting and
(B) the giving of such separate notice; and

 

(iv) if by any other form of electronic transmission, when directed to the
stockholder.

An affidavit of the secretary or an assistant secretary or of the transfer agent
or other agent of the corporation that the notice has been given by a form of
electronic transmission shall, in the absence of fraud, be prima facie evidence
of the facts stated therein.

8.2 DEFINITION OF ELECTRONIC TRANSMISSION.

An “electronic transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved, and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

8.3 INAPPLICABILITY.

Notice by a form of electronic transmission shall not apply to Sections 164,
296, 311, 312 or 324 of the DGCL.

ARTICLE IX - INDEMNIFICATION

9.1 INDEMNIFICATION OF DIRECTORS AND OFFICERS

The corporation shall indemnify and hold harmless, to the fullest extent
permitted by the DGCL as it presently exists or may hereafter be amended, any
director or officer of the corporation who was or is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”) by reason of
the fact that he or she, or a person for whom he or she is the legal
representative, is or was a director, officer, employee or agent of the
corporation or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust, enterprise or non-profit entity, including service with
respect to employee benefit plans, against all liability and loss suffered and
expenses reasonably incurred by such person in connection with any such
Proceeding. The corporation shall be required to indemnify a person in
connection with a Proceeding initiated by such person only if the Proceeding was
authorized by the Board.

9.2 INDEMNIFICATION OF OTHERS

The corporation shall have the power to indemnify and hold harmless, to the
extent permitted by applicable law as it presently exists or may hereafter be
amended, any employee or agent of the corporation who was or is made or is
threatened to be made a party or is otherwise involved in any Proceeding by
reason of the fact that he or she, or a person for whom he or she is the legal
representative, is or was an employee or agent of the corporation or is or was
serving at the request of the corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or non-profit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses reasonably
incurred by such person in connection with any such Proceeding.

9.3 PREPAYMENT OF EXPENSES

The corporation shall pay the expenses incurred by any officer or director of
the corporation, and may pay the expenses incurred by any employee or agent of
the corporation, in defending any Proceeding in advance of its



--------------------------------------------------------------------------------

final disposition; provided, however , that the payment of expenses incurred by
a person in advance of the final disposition of the Proceeding shall be made
only upon receipt of an undertaking by the person to repay all amounts advanced
if it should be ultimately determined that the person is not entitled to be
indemnified under this Article IX or otherwise.

9.4 DETERMINATION; CLAIM

If a claim for indemnification or payment of expenses under this Article IX is
not paid in full within sixty days after a written claim therefor has been
received by the corporation the claimant may file suit to recover the unpaid
amount of such claim and, if successful in whole or in part, shall be entitled
to be paid the expense of prosecuting such claim. In any such action the
corporation shall have the burden of proving that the claimant was not entitled
to the requested indemnification or payment of expenses under applicable law.

9.5 NON-EXCLUSIVITY OF RIGHTS

The rights conferred on any person by this Article IX shall not be exclusive of
any other rights which such person may have or hereafter acquire under any
statute, provision of the certificate of incorporation, these bylaws, agreement,
vote of stockholders or disinterested directors or otherwise.

9.6 INSURANCE

The corporation may purchase and maintain insurance on behalf of any person who
is or was a director, officer, employee or agent of the corporation, or is or
was serving at the request of the corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise against any liability asserted against him or her and incurred by him
or her in any such capacity, or arising out of his or her status as such,
whether or not the corporation would have the power to indemnify him or her
against such liability under the provisions of the DGCL.

9.7 OTHER INDEMNIFICATION

The corporation’s obligation, if any, to indemnify any person who was or is
serving at its request as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, enterprise or non-profit entity
shall be reduced by any amount such person may collect as indemnification from
such other corporation, partnership, joint venture, trust, enterprise or
non-profit enterprise.

9.8 AMENDMENT OR REPEAL

Any repeal or modification of the foregoing provisions of this Article IX shall
not adversely affect any right or protection hereunder of any person in respect
of any act or omission occurring prior to the time of such repeal or
modification.

ARTICLE X - AMENDMENTS

These bylaws may be adopted, amended or repealed by the stockholders entitled to
vote. However, the corporation may, in its certificate of incorporation, confer
the power to adopt, amend or repeal bylaws upon the directors. The fact that
such power has been so conferred upon the directors shall not divest the
stockholders of the power, nor limit their power to adopt, amend or repeal
bylaws.



--------------------------------------------------------------------------------

ANNEX I

(Form of Warrant – Term B Loans)

[hard copy to be attached]



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

WARRANT TO PURCHASE STOCK

 

Company:   
SUNESIS PHARMACEUTICALS, INC., a Delaware corporation (the “Company”)

Number of Shares:

   [Oxford: 5% of Oxford Term B Loan/Warrant Price][Bank: 5% of SVB Term B
Loan/Warrant Price] [HRZN: 5% of HRZN Term B Loan/Warrant Price], subject to
adjustment in accordance with Article 2 below Class of Stock:    Common Stock of
the Company, par value $0.0001 per share (the “Common Stock”) Warrant Price:   
[lower of (i) the average closing price for the ten (10) trading days ending the
day before the Issue Date, or (ii) the closing price on the day before the Issue
Date]* $            per share Issue Date:                , 20         Expiration
Date:    The 5th anniversary after the Issue Date Credit Facility:    This
Warrant is issued in connection with the Loan and Security Agreement dated as of
October 18, 2011 among Oxford Finance LLC, as Lender and Collateral Agent, the
Lenders from time to time party thereto, including Silicon Valley Bank, Horizon
Technology Finance Corporation, and the Company (as amended from time to time,
the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, including,
without limitation, the mutual promises contained in the Loan Agreement,
[SILICON VALLEY BANK (“Bank;”][OXFORD FINANCE LLC (“Oxford;”][HORIZON TECHNOLOGY
FINANCE CORPORATION (“HRZN;”] together with any registered holder from time to
time of this Warrant or any holder of the shares issuable or issued upon
exercise of this Warrant, “Holder”) is entitled to purchase the number of fully
paid and nonassessable shares of Common Stock (the “Shares”) at the Warrant
Price, all as set forth above and as adjusted pursuant to Article 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.

EXERCISE.

Method of Exercise. Holder may exercise this Warrant in whole or in part by
delivering a duly executed Notice of Exercise in substantially the form attached
as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Article 1.2, Holder shall also
deliver to the Company a check, wire transfer (to an account designated by the
Company), or other form of payment acceptable to the Company for the aggregate
Warrant Price for the Shares being purchased.

Conversion Right. In lieu of exercising this Warrant as specified in Article
1.1, Holder may from time to time convert this Warrant, in whole or in part,
into a number of Shares determined by dividing (a) the aggregate fair market
value of the Shares or other securities otherwise issuable upon exercise of this
Warrant minus the aggregate Warrant Price of such Shares by (b) the fair market
value of one Share. The fair market value of the Shares shall be determined
pursuant to Article 1.3.

Fair Market Value. The fair market value of each Share shall be the closing
price of a share of Common Stock reported on the NASDAQ Capital Market for the
business day immediately before Holder delivers its Notice of Exercise to the
Company.

 

* 

Warrant Price to be fixed at close.



--------------------------------------------------------------------------------

Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant and, if applicable, the Company receives payment of the
aggregate Warrant Price, the Company shall deliver to Holder certificates for
the Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired, a new Warrant exercisable for the number of
shares of Common Stock remaining available for purchase under this Warrant.

Replacement of Warrants. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.

Treatment of Warrant Upon Acquisition of Company.

“Acquisition”. For the purpose of this Warrant, “Acquisition” means any sale,
license, or other disposition of all or substantially all of the assets of the
Company, or any reorganization, consolidation, or merger of the Company where
the holders of the Company’s securities immediately before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity immediately after the transaction.

Treatment of Warrant at Acquisition.

Upon the written request of the Company, Holder agrees that, in the event of an
Acquisition that is not an asset sale and in which the consideration is cash,
Marketable Securities, or a combination thereof, either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will expire upon the consummation of such Acquisition. The Company shall provide
the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.

Upon the written request of the Company, Holder agrees that, in the event of an
Acquisition that is an “arms length” sale of all or substantially all of the
Company’s assets (and only its assets) to a third party that is not an Affiliate
(as defined below) of the Company (a “True Asset Sale”), either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will continue until the Expiration Date if the Company continues as a going
concern following the closing of any such True Asset Sale. The Company shall
provide the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.

Upon the closing of any Acquisition other than those particularly described in
subsections (A) and (B) above, the successor entity shall assume this Warrant,
and shall succeed to, and be substituted for (so that from and after the date of
such Acquisition, the provisions of this Warrant referring to the “Company”
shall refer instead to the successor entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Warrant with the same effect as if such successor entity had been
named as the Company herein. Upon the closing of the Acquisition, this Warrant
shall be exercisable for, in lieu of the Shares, the same securities, cash, and
property as would be payable for the Shares issuable upon exercise of the
unexercised portion of this Warrant as if such Shares were outstanding on the
record date of such Acquisition and subsequent closing. The Warrant Price and/or
number and type of securities subject to this Warrant following such Acquisition
shall be adjusted accordingly (as determined in good faith by the Board of
Directors of the Company).

As used herein (x) “Affiliate” shall mean any person or entity that owns or
controls directly or indirectly ten (10) percent or more of the Common Stock,
any person or entity that controls or is controlled by or is under common
control with such persons or entities, and each of such person’s or entity’s
officers, directors, joint venturers or partners, as applicable; and
(y) “Marketable Securities” shall mean securities meeting all of the following

 

95



--------------------------------------------------------------------------------

requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act;
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
or convert this Warrant on or prior to the closing thereof is then traded on a
national securities exchange or over-the-counter market; (iii) Holder would not
be restricted by contract or by applicable federal or state securities laws from
publicly re-selling, within six (6) months following the closing of such
Acquisition, all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to convert this Warrant
pursuant to Section 1.2 above in full on or prior to the closing of such
Acquisition; and (iv) the issuer has a market capitalization, as of the date
immediately prior to and on the closing of such Acquisition of at least
$200,000,000.

ADJUSTMENTS TO THE SHARES.

Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on its
Common Stock payable in shares of Common Stock, or other securities of the
Company, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend occurred. If the Company subdivides the shares of
Common Stock by reclassification or otherwise into a greater number of shares,
the number of Shares purchasable hereunder shall be proportionately increased
and the Warrant Price shall be proportionately decreased. If the outstanding
shares of Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased. Any adjustment made pursuant to the first sentence of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend, and any adjustment pursuant
to the second and third sentences of this paragraph shall become effective
immediately after the effective date of such subdivision or combination.

Reclassification, Exchange, Combinations or Substitution. Upon any changes in
the Common Stock by reason of recapitalizations, reclassifications, exchanges,
substitutions, combinations, reorganizations, liquidations or similar
transactions, or other event that results in a change of the number and/or class
of the securities issuable upon exercise or conversion of this Warrant, Holder
shall be entitled to receive, upon exercise or conversion of this Warrant, the
number and kind of securities and property that Holder would have received for
the Shares if this Warrant had been exercised immediately before such event. The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exercise or conversion of this Warrant as a result of
such reclassification, exchange, substitution or other event that results in a
change of the number and/or class of securities issuable upon exercise or
conversion of this Warrant. The amendment to this Warrant shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 2 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise of the new Warrant. The provisions of this Article 2.2
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events.

Intentionally Omitted.

No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issuance, or sale of its securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed under this Warrant by the Company, but shall at all
times in good faith assist in carrying out of all the provisions of this Article
2 and in taking all such action as may be necessary or appropriate to protect
Holder’s rights under this Article against impairment.

Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.

 

96



--------------------------------------------------------------------------------

Certificate as to Adjustments. Upon each adjustment of the Warrant Price, the
Company shall promptly notify Holder in writing, and, at the Company’s expense,
promptly compute such adjustment, and furnish Holder with a certificate of its
Chief Financial Officer setting forth such adjustment and the facts upon which
such adjustment is based. The Company shall, upon written request, furnish
Holder a certificate setting forth the Warrant Price in effect upon the date
thereof and the series of adjustments leading to such Warrant Price.

REPRESENTATIONS AND COVENANTS OF THE COMPANY.

Representations and Warranties. The Company represents and warrants and
covenants to the Holder as follows: All Shares which may be issued upon the
exercise of the purchase right represented by this Warrant, shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.

Notice of Certain Events. If the Company proposes at any time (a) to declare any
dividend or distribution upon any of its stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
effect any reclassification or recapitalization of any of its stock; or (c) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder: (1) at least 10 days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of Common Stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) above; (2) in the case of the matters referred to in (b) and
(c) above at least 10 days prior written notice of the date when the same will
take place (and specifying the date on which the holders of common stock will be
entitled to exchange their common stock for securities or other property
deliverable upon the occurrence of such event). Notwithstanding the foregoing,
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.
Company will also provide information requested by Holder reasonably necessary
to enable the Holder to comply with the Holder’s accounting or reporting
requirements.

Reserved.

No Shareholder Rights. Except as provided in this Warrant, the Holder will not
have any rights as a shareholder of the Company until the exercise of this
Warrant.

REPRESENTATIONS, WARRANTIES OF THE HOLDER. THE HOLDER REPRESENTS AND WARRANTS TO
THE COMPANY AS FOLLOWS:

Purchase for Own Account. This Warrant and the securities to be acquired upon
exercise of this Warrant by the Holder will be acquired for investment for the
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Securities Act of 1933, as
amended (the “Act”). Holder also represents that the Holder has not been formed
for the specific purpose of acquiring this Warrant or the Shares.

Disclosure of Information. The Holder has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. The Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.

Investment Experience. The Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. The Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that the Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters

 

97



--------------------------------------------------------------------------------

that the Holder is capable of evaluating the merits and risks of its investment
in this Warrant and its underlying securities and/or has a preexisting personal
or business relationship with the Company and certain of its officers, directors
or controlling persons of a nature and duration that enables the Holder to be
aware of the character, business acumen and financial circumstances of such
persons.

Accredited Investor Status. The Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

The Act. The Holder understands that this Warrant and the Shares issuable upon
exercise or conversion hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein. The Holder understands that this Warrant and the Shares issued upon any
exercise or conversion hereof must be held indefinitely unless subsequently
registered under the Act and qualified under applicable state securities laws,
or unless exemption from such registration and qualification are otherwise
available.

MISCELLANEOUS.

Term. This Warrant is exercisable in whole or in part at any time and from time
to time on or before the Expiration Date.

Legends. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part without compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company). The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to any “affiliate” (as such term is defined in Regulation D
promulgated under the Act) [including but not limited to SVB Financial Group
(formerly Silicon Valley Bancshares)), or any other affiliate of Bank][of
Holder], provided that any such transferee is an “accredited investor” as
defined in Regulation D promulgated under the Act. Additionally, the Company
shall also not require an opinion of counsel if there is no material question as
to the availability of current information as referenced in Rule 144(c), Holder
represents that it has complied with Rule 144(d) and (e) in reasonable detail,
the selling broker represents that it has complied with Rule 144(f), and the
Company is provided with a copy of Holder’s notice of proposed sale.

Transfer Procedure. After receipt by Holder of the executed Warrant, [Bank will
transfer all of this Warrant to Holder’s parent company, SVB Financial
Group][Oxford may transfer all or part of this Warrant to one or more of
Oxford’s affiliates (each, an “Oxford Affiliate”)][HRZN may transfer all or part
of this Warrant to one or more of HRZN’s affiliates (each, an “HRZN
Affiliate”)], by execution of an Assignment substantially in the form of
Appendix 2. Subject to the provisions of Article 5.3 and upon providing the
Company with written notice, [SVB Financial Group][Oxford, any such Oxford
Affiliate][HRZN, any such HRZN Affiliate] and any subsequent Holder may transfer
all or part of this Warrant or the Shares issuable upon exercise of this Warrant
to any transferee, provided, however, in connection with any such transfer, [SVB
Financial Group][the Oxford Affiliate(s)][the HRZN Affiliate(s)] or any
subsequent Holder will give the Company notice of the portion of the Warrant
being transferred

 

98



--------------------------------------------------------------------------------

with the name, address and taxpayer identification number of the transferee and
Holder will surrender this Warrant to the Company for reissuance to the
transferee(s) (and Holder if applicable).

Notices. All notices and other communications from the Company to the Holder, or
vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company or the Holder, as the case may
(or on the first business day after transmission by facsimile) be, in writing by
the Company or such Holder from time to time. Effective upon receipt of the
fully executed Warrant and the initial transfer described in Article 5.4 above,
all notices to the Holder shall be addressed as follows until the Company
receives notice of a change of address in connection with a transfer or
otherwise:

 

   [SVB Financial Group       Attn: Treasury Department       3003 Tasman Drive,
HA 200       Santa Clara, CA 95054       Telephone: 408-654-7400      
Facsimile: 408-496-2405]       [Oxford Finance LLC       133 N. Fairfax Street
      Alexandria, VA 22314       Attn: Tim A. Lex, Chief Operating Officer   
Telephone: (703) 519-4900       Facsimile: (703) 519-5225]       [Horizon
Technology Finance Corporation    312 Farmington Avenue       Farmington,
Connecticut 06032       Attn: Legal Department       Telephone: (860) 676-8657
      Facsimile: (860) 676-8655]    Notice to the Company shall be addressed as
follows until the Holder receives notice of a change in address:    SUNESIS
PHARMACEUTICALS, INC.    395 Oyster Point Boulevard, Suite 400       South San
Francisco, California 94080       Attn: Chief Financial Officer       Telephone:
(650) 266-3717       Facsimile: (650) 266-3505   

Waiver. This Warrant and any term hereof may be changed, waived, discharged or
terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

Attorneys’ Fees. In the event of any dispute between the parties concerning the
terms and provisions of this Warrant, the party prevailing in such dispute shall
be entitled to collect from the other party all costs incurred in such dispute,
including reasonable attorneys’ fees.

Automatic Conversion upon Expiration. In the event that, upon the Expiration
Date, the fair market value of one Share (or other security issuable upon the
exercise hereof) as determined in accordance with Section 1.3 above is greater
than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to the Holder.

 

99



--------------------------------------------------------------------------------

Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

[Balance of Page Intentionally Left Blank]

 

100



--------------------------------------------------------------------------------

Dated as of the Issue Date indicated above.

 

“COMPANY”     SUNESIS PHARMACEUTICALS, INC.     By:  

 

    By:  

 

Name: Daniel N. Swisher, Jr.     Name: Eric Bjerkholt Title: President and Chief
Executive Officer     Title: Senior Vice President, Corporate Development    
          and Finance, Chief Financial Officer and               Corporate
Secretary “HOLDER”     [SILICON VALLEY BANK][OXFORD FINANCE     LLC][HORIZON
TECHNOLOGY FINANCE     CORPORATION]     By:  

 

      Name:  

 

        (Print)       Title:  

 

     



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

Holder elects to purchase             shares of the common stock of SUNESIS
PHARMACEUTICALS, INC., par value $0.0001 per share (the “Common Stock”),
pursuant to the terms of the attached Warrant, and tenders payment of the
purchase price of the shares in full.

[or]

Holder elects to convert the attached Warrant into shares of Common Stock in the
manner specified in the Warrant. This conversion is exercised for             of
the Shares covered by the Warrant.

[Strike paragraph that does not apply.]

Please issue a certificate or certificates representing the shares of Common
Stock in the name specified below:

 

 

 

   

Holders Name

   

 

   

 

    (Address)  

By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.

 

HOLDER: By:     Name:  

 

Title:

 

 

(Date):

 

 



--------------------------------------------------------------------------------

APPENDIX 2

ASSIGNMENT

For value received, [Silicon Valley Bank][Oxford Finance LLC][Horizon Technology
Finance Corporation] hereby sells, assigns and transfers unto

 

[Name:    SVB Financial Group   Address:    3003 Tasman Drive (HA-200)     
Santa Clara, CA 95054   Tax ID:    91-1962278]   [Name:    [OXFORD TRANSFEREE]  
Address:   

 

  Tax ID:   

 

  ] [Name:    [HRZN TRANSFEREE]]   Address:   

 

  Tax ID:   

 

  ]

that certain Warrant to Purchase Stock issued by SUNESIS PHARMACEUTICALS, INC.
(the “Company”), on October 18, 2011 (the “Warrant”) together with all rights,
title and interest therein.

[SILICON VALLEY BANK][OXFORD FINANCE LLC][HORIZON TECHNOLOGY FINANCE
CORPORATION] By:     Name:     Title:    

 

Date:    

By its execution below, and for the benefit of the Company, [SVB Financial
Group] [OXFORD TRANSFEREE] [HRZN TRANSFEREE] makes each of the representations
and warranties set forth in Article 4 of the Warrant and agrees to all other
provisions of the Warrant as of the date hereof.

 

[SVB FINANCIAL GROUP][OXFORD TRANSFEREE][HRZN TRANSFEREE] By:      



--------------------------------------------------------------------------------

Name:     Title:    